     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 1 of 72 Page ID #:1



 1   Robert C. Moest, Of Counsel, SBN 62166
     THE BROWN LAW FIRM, P.C.
 2   2530 Wilshire Boulevard, Second Floor
     Santa Monica, California 90403
 3   Telephone: (310) 915-6628
     Facsimile: (310) 915-9897
 4   Email: RMoest@aol.com
 5   Counsel for Plaintiff
 6

 7
                          IN THE UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
       EDUARDO CORREA, derivatively on
10     behalf of GENIUS BRANDS
       INTERNATIONAL, INC.                         Case No.:
11

12           Plaintiff,
13
             v.                                    DEMAND FOR JURY TRIAL
14
       ANDY HEYWARD, ROBERT L.
15     DENTON, JOSEPH “GRAY” DAVIS, P.
       CLARK HALLREN, MICHAEL
16     KLEIN, MARGARET LOESCH,
       LYNNE SEGALL, and ANTHONY D.
17     THOMOPOULOS,
18
             Defendants,
19
             and
20

21     GENIUS BRANDS INTERNATIONAL,
       INC.,
22

23           Nominal Defendant.
24

25                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
26

27

28

                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 2 of 72 Page ID #:2



 1
                                          INTRODUCTION
 2

 3         Plaintiff Eduardo Correa (“Plaintiff”), by his undersigned attorneys, derivatively and
 4   on behalf of Nominal Defendant Genius Brands International, Inc. (“Genius” or the
 5   “Company”), files this Verified Shareholder Derivative Complaint against Individual
 6   Defendants Andy Heyward (“Heyward”), Robert L. Denton (“Denton”), Joseph “Gray”
 7   Davis (“Davis”), P. Clark Hallren (“Hallren”), Michael Klein (“Klein”), Margaret Loesch
 8   (“Loesch”), Lynne Segall (“Segall”) and Anthony D. Thomopoulos (“Thomopoulos”)
 9   (collectively, the “Individual Defendants,” and together with Genius, the “Defendants”)
10   for breaches of their fiduciary duties as directors and/or officers of Genius, unjust
11   enrichment, waste of corporate assets, and for violations of Section 14(a) of the Securities
12   Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s complaint against the
13   Individual Defendants, Plaintiff alleges the following based upon personal knowledge as
14   to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based
15   upon, inter alia, the investigation conducted by and through his attorneys, which included,
16   among other things, a review of the Defendants’ public documents, conference calls, and
17   announcements made by Defendants, United States Securities and Exchange Commission
18   (“SEC”) filings, wire and press releases published by and regarding Genius, legal filings,
19   news reports, securities analysts’ reports and advisories about the Company, and
20   information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary
21   support will exist for the allegations set forth herein after a reasonable opportunity for
22   discovery.
23
                                    NATURE OF THE ACTION
24

25         1.     This is a shareholder derivative action that seeks to remedy wrongdoing
26   committed by Genius’s directors and officers from March 17, 2020 through the July 5,
27   2020, both dates inclusive (the “Relevant Period”).
28
                                                     1
                                 Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 3 of 72 Page ID #:3



 1
            2.      Genius is a California-based content and brand management company that
 2
     creates and licenses multimedia content for toddlers and tweens. Specifically, and
 3
     relevantly, Genius recently launched (1) “Rainbow Rangers,” an animated children’s
 4
     television program; (2) “Kartoon Channel!” a wholly-owned media distribution outlet; and
 5
     (3) the “Stan Lee Universe,” a joint venture that owns and is attempting to utilize the
 6
     unreleased intellectual property—works created after his Marvel era—of the late comic
 7
     book writer, Stan Lee.
 8
            3.      Immediately prior to the Relevant Period, the price of the Company’s stock
 9
     consistently traded at less than $1.00 per share and, as a result, Genius was in danger of
10
     being delisted from the NASDAQ.
11
            4.      According to the Company’s annual report on Form 10-K for the fiscal year
12
     ended December 31, 2019 (the “2019 10-K”), Genius incurred an operating loss each fiscal
13
     quarter since its inception, due to its struggle to create reliable and significant revenue
14
     streams, and more recently resulting from skyrocketing costs and expenses. The
15
     Company’s 2019 10-K also indicated that the Company would not be able to continue
16
     operations but for securing additional financing.
17
            5.      Beginning on March 13, 2020, and continuing throughout the Relevant
18
     Period, by way of repeated materially false and misleading statements and omissions,
19
     Defendant Heyward and the Individual Defendants aggressively hyped Genius’s products,
20
     including Rainbow Rangers, the Kartoon Channel!, and the Stan Lee Universe, and, in turn,
21
     heavily marketed Genius’s stock to retail “Robinhood investors,”1 by way of predatory
22
     promotional tactics, to induce investors into artificially pumping up the value of the
23
     Company’s share price.
24

25
     1
       See Will Ebiefung, 3 Robinhood Stocks That Might Not Exist in 5 Years, THE MOTLEY
     FOOL (July 30, 2020, 6:08 AM), https://www.fool.com/investing/2020/07/30/3-robinhood-stocks-that-might-not-
26   exist-in-5-years.aspx; Dilantha De Silva, The Rise of Robinhood Traders And Its Implications,

27
     SEEKING ALPHA (June 19, 2020, 11:09 AM), https://seekingalpha.com/article/4354679-rise-of-robinhood-
     traders-and-implications (explaining Robinhood investors as a new “group of amateur traders”
28   utilizing the zero-commission trading app Robinhood).
                                                         2
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 4 of 72 Page ID #:4



 1
            6.      For example, on March 17, 2020, the Company issued a press release titled
 2
     “Nickelodeon Expands Daily Broadcasts of Genius Brand International’s Hit Preschool
 3
     Series, Rainbow Rangers” (the “March 17 Rainbow Press Release”) announcing that
 4
     Nickelodeon had increased the broadcast of Rainbow Rangers to 26 airings per week.
 5
     However, as pointed out in the report published by Hindenburg Research on June 5, 2020
 6
     entitled “A Bagholder’s Guide to Why We Think Genius Brands Will Be a $1.50 Stock
 7
     Within a Month” (the “Hindenburg Report”) 1 and admitted to by Defendant Heyward in a
 8
     Blog Post on June 18, 2020, Nickelodeon was broadcasting Rainbow Readers only nine
 9
     times per week, and at unfavorable time slots.
10
            7.      Moreover, on May 13, 2020 and June 12, 2020, the Company issued press
11
     releases declaring its new Kartoon Channel! the new “Netflix for kids, but free” and
12
     described it as “fully ad-supported” and an "economic vaccine for COVID-19." The
13
     Company unequivocally affirmed “[t]here is no subscription fee.” However, upon launch
14
     on June 15, 2020, it was revealed that Kartoon Channel! was available to Amazon Prime
15
     members only as an add-on channel for an additional subscription fee.
16
            8.      The Individual Defendants’ vulturine tactics largely succeeded. After trading
17
     at well below $1 per share for nearly a year, the Company’s shares began skyrocketing. On
18
     June 3, 2020, Genius stock reached a closing high of $7.93 per share, and during trading
19
     on June 4, 2020 hit an intra-day high of $11.73 per share. In fact, from March 16, 2020 to
20
     June 3, 2020, Genius’s stock price shot up more than 5000%.
21
            9.      Meanwhile, Genius conducted five separate direct offerings of shares to
22
     certain “long standing investors” through which Genius sold more than 50 million shares
23
     at below-market valuations while raising millions of dollars in liquid capital. 2
24

25
     1
       https://hindenburgresearch.com/genius-bagholder-guide/ (last visited August 28, 2020).
     2
       See Rich Duprey, Why Genius Brands Is Still Falling Today, THE MOTLEY FOOL (June
26   30, 2020, 12:57 PM), https://www.fool.com/investing/2020/06/30/why-genius-brands-is-still-falling-today.aspx
27
     (explaining that Genius’s management has “engaged in dilutive stock practices that
     allowed its new investors who injected cash into [the Company] to immediately profit at
28   the expense of existing shareholders”).
                                                          3
                                 Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 5 of 72 Page ID #:5



 1
           10.    Thereafter, on or about June 11, 2020, Genius announced “selling
 2
     shareholders” would resell approximately 60 million shares to the market while Genius’s
 3
     stock remained trading at over 2000% more than it was going for only three months prior.
 4
           11.    On June 19, 2020, only 11 days after Defendant Heyward assured investors
 5
     that he had not “sold a single share” of Genius stock, Defendant Heyward sold 460,574
 6
     shares of Company stock at $2.94 per share, for gross proceeds in the amount of
 7
     approximately $1.3 million—while the valuation of the Company’s stock was still
 8
     approximately 1300% more than it had been in March,
 9
           12.    In June and July 2020, as the truth of Defendant Heyward’s and the Individual
10
     Defendants’ exaggerated and hollow statements regarding the Company’s products,
11
     valuation and growth potential slowly emerged, as unveiled in, among other things, the
12
     Hindenburg Report, the Company’s SEC filings, and the Company’s press releases and
13
     investor conference calls, Genius’s share price began to drop rapidly. For example, on June
14
     3, 2020, Genius’s stock closed at $7.93 per share before closing at $3.97, representing a
15
     sharp decrease of nearly 50%, only four trading days later.
16
           13.    Defendant Heyward and the Individual Defendants continued to drum up
17
     unwarranted valuations of Genius through embellished and hyperbolic publicizing of the
18
     Company’s outlook, including current commercial prospects and future growth potential.
19
     The Company announced via press release on July 2, 2020 that it would be hosting a
20
     conference call with investors to announce an “exciting” and “key” business development
21
     on July 6, 2020.
22
           14.    However, on July 6, 2020, the truth was finally revealed to the investing
23
     public. Genius’s purportedly important announcement fell flat on its face as investors
24
     quickly realized that the Company, in fact, did not have a significant update. Rather, Genius
25
     merely announced a joint venture regarding Stan Lee, with whom it had previously
26
     announced a collaboration with many months prior. This was simply more of the same.
27

28
                                                  4
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 6 of 72 Page ID #:6



 1
           15.    On this news, the price of the Company’s stock plummeted from $3.55 per
 2
     share at the close of trading on July 2, 2020, to an intra-day low of $2.58 per share,
 3
     representing a drop in value of more than 27%, before closing at $2.66 per share at the end
 4
     of trading on July 6 2020, representing a drop in value of more than 25% on a massive
 5
     trading volume of approximately 170 million shares. 3
 6
           16.    During the Relevant Period, the Individual Defendants breached their
 7
     fiduciary duties by personally making and/or causing the Company to make to the investing
 8
     public a series of materially false and misleading statements about Genius’s business,
 9
     operations, and compliance. Specifically, the Individual Defendants willfully or recklessly
10
     made and/or caused the Company to make false and misleading statements to the investing
11
     public that failed to disclose, inter alia, that: (1) Rainbow Rangers was airing on
12
     Nickelodeon only nine times per week, rather than 26 times as Genius had previously
13
     represented, and at unfavorable time slots; (2) Kartoon Channel! would be available to
14
     Amazon Prime members only as an add-on channel for an additional subscription fee; (3)
15
     Kartoon Channel! platform was not as robust of an offering as the Individual Defendants
16
     purported; (4) the commercial viability of the Company was overstated in light of the true
17
     accuracy of the Company’s products and assets; and (5) the Company failed to maintain
18
     internal controls. Due to the foregoing, the Company’s public statements were materially
19
     false and misleading at all relevant times.
20
           17.    The Individual Defendants also breached their fiduciary duties by failing to
21
     correct and/or causing the Company to fail to correct these false and misleading statements
22
     and omissions of material fact to the investing public.
23
           18.    Additionally, in breach of their fiduciary duties, the Individual Defendants
24
     caused the Company to fail to maintain adequate internal controls.
25

26

27   3
      For example, approximately 17,607,500 shares of the Company’s stock were traded just
28   two business day prior, on July 1, 2020.
                                                   5
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 7 of 72 Page ID #:7



 1
           19.    Furthermore, during the Relevant Period, Defendant Heyward breached his
 2
     fiduciary duties by making a lucrative insider sale, obtaining proceeds of over $1.3 million.
 3
           20.    In light of the Individual Defendants’ misconduct, which has subjected Genius
 4
     and its Chairman and Chief Executive Officer (“CEO”) to being named as defendants in a
 5
     federal securities fraud class action lawsuit pending in the United States District Court for
 6
     the Central District of California (the “Securities Class Action”), the need to undertake
 7
     internal investigations, the need to implement adequate internal controls over its financial
 8
     reporting, the losses due to the waste of corporate assets, the losses due to the unjust
 9
     enrichment of the Individual Defendants who were improperly over-compensated by the
10
     Company and/or who benefitted from the wrongdoing alleged herein, the Company will
11
     have to expend many millions of dollars.
12
           21.    In light of the breaches of fiduciary duty engaged in by the Individual
13
     Defendants, most of whom are the Company’s current directors, their collective
14
     engagement in fraud, the substantial likelihood of the directors’ liability in this derivative
15
     action and the CEO’s liability in the Securities Class Action, their being beholden to each
16
     other, their longstanding business and personal relationships with each other, and their not
17
     being disinterested and/or independent directors, a majority of Genius’s Board of Directors
18
     (the “Board”) cannot consider a demand to commence litigation against themselves on
19
     behalf of the Company with the requisite level of disinterestedness and independence.
20
                                  JURISDICTION AND VENUE
21
           22.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
22
     because Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act,
23
     15 U.S.C. § 78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.
24
           23.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
25
     because Plaintiff’s claims also raise a federal question pertaining to the claims based on
26
     violations of the Exchange Act made in the Securities Class Action.
27

28
                                                   6
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 8 of 72 Page ID #:8



 1
             24.   Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff
 2
     and Defendants are citizens of different states and the amount in controversy exceeds the
 3
     sum or value of $75,000, exclusive of interest and costs.
 4
             25.   This Court has supplemental jurisdiction over Plaintiff’s state law claims
 5
     pursuant to 28 U.S.C. § 1367(a).
 6
             26.   This derivative action is not a collusive action to confer jurisdiction on a court
 7
     of the United States that it would not otherwise have.
 8
             27.   The Court has personal jurisdiction over each of the Defendants because each
 9
     Defendant is either a corporation incorporated in this District, or he or she is an individual
10
     who has minimum contacts with this District to justify the exercise of jurisdiction over
11
     them.
12
             28.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401
13
     because a substantial portion of the transactions and wrongs complained of herein occurred
14
     in this District, and the Defendants have received substantial compensation in this District
15
     by engaging in numerous activities that had an effect in this District.
16
             29.   Venue is proper in this District because Genius and the Individual Defendants
17
     have conducted business in this District, and Defendants’ actions have had an effect in this
18
     District.
19
                                               PARTIES
20
             Plaintiff
21
             30.   Plaintiff is a current shareholder of Genius common stock. Plaintiff has
22
     continuously held Genius common stock at all relevant times. Plaintiff is a citizen of Puerto
23
     Rico.
24
             Nominal Defendant Genius
25
             31.   Genius is a Nevada corporation with its principal executive offices located at
26
     1900 North Canon Drive, Floor 4, Beverly Hills, California 90210. Genius’s shares trade
27
     on NASDAQ under the ticker symbol “GNUS.”
28
                                                    7
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 9 of 72 Page ID #:9



 1
           Defendant Heyward
 2
           32.   Defendant Heyward is the founder of Genius and has served as the Company’s
 3
     Chairman and CEO since 2013. According to the Company’s Schedule 14A filed on April
 4
     14, 2020 (the “2020 Proxy Statement”), as of March 30, 2020, Defendant Heyward
 5
     beneficially owned 3,019,949 shares of the Company’s common stock, which represented
 6
     9.99% of the Company’s outstanding shares of common stock on that date. Given that the
 7
     price per share of the Company’s common stock at the close of trading on March 30, 2020
 8
     was $0.28, Defendant Heyward owned approximately $845,586 worth of Genius stock.
 9
           33.   For the fiscal year ended December 31, 2019, Defendant Heyward received
10
     $967,994 in compensation from the Company. This included $411,500 in salary, $287,500
11
     in option awards, and $124,000 all other compensation.
12
           34.   During the period when the Company materially misstated information to the
13
     investing public to keep the stock price inflated, and before the scheme was exposed,
14
     Defendant Heyward made the following sale of company stock, and made no purchases of
15
     Company stock:
16                              Date    Shares Cost Proceeds
17                           06/19/2020 460,574 $2.94 $1,354,087

18   His insider sale made with knowledge of material non-public information before the
19   material misstatements and omissions were exposed demonstrates his motive in facilitating
20   and participating in the scheme.
21         35.   The Company’s 2020 Proxy Statement stated the following about Defendant
22   Heyward:
23
           Andy Heyward, 71, has been the Company’s Chief Executive Officer
24         since November 2013 and the Company’s Chairman of the Board since
25         December 2013. Mr. Heyward co-founded DIC Animation City in 1983
           and served as its Chief Executive Officer until its sale in 1993 to Capital
26         Cities/ ABC, Inc. which was eventually bought by The Walt Disney
27         Company in 1995. Mr. Heyward ran the company while it was owned
           by The Walt Disney Company until 2000 when Mr. Heyward purchased
28
                                                   8
                            Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 10 of 72 Page ID #:10



 1          DIC Entertainment L.P. and DIC Productions L.P, corporate successors
 2          to the DIC Animation City business, with the assistance of Bain Capital
            and served as the Chairman and Chief Executive Officer of their
 3          acquiring company DIC Entertainment Corporation, until he took the
 4          company public on the AIM. He sold the company in 2008. Mr.
            Heyward co-founded A Squared Entertainment LLC in 2009 and has
 5          served as its Co-President since inception. Mr. Heyward earned a
 6          Bachelor of Arts degree in Philosophy from UCLA and is a member of
            the Producers Guild of America, the National Academy of Television
 7          Arts and the Paley Center (formerly the Museum of Television and
 8          Radio). Mr. Heyward gave the Commencement address in 2011 for the
            UCLA College of Humanities and was awarded the 2002 UCLA
 9          Alumni Association’s Professional Achievement Award. He has
10          received multiple Emmys and other awards for Children’s
            Entertainment. He serves on the Board of Directors of the Cedars Sinai
11          Medical Center. Mr. Heyward has produced over 5,000 half hour
12          episodes of award winning entertainment, among them Inspector
            Gadget; The     Real     Ghostbusters; Strawberry     Shortcake; Care
13          Bears; Alvin and the Chipmunks; Hello Kitty’s Furry Tale Theater; The
14          Super Mario Brothers Super Show; The Adventures of Sonic the
            Hedgehog; Sabrina The Animated Series; Captain Planet and the
15          Planeteers; Liberty’s Kids, and many others. Mr. Heyward was chosen
16          as a director because of his extensive experience in children’s
            entertainment and as co-founder of A Squared Entertainment.
17
            36.   Upon information and belief, Defendant Heyward is a citizen of California.
18
            Defendant Denton
19
            37.   Defendant Denton has served as Genius’s Chief Financial Officer (“CFO”)
20
      since April 2018. According to the 2020 Proxy Statement, as of March 30, 2020, Defendant
21
      Denton beneficially owned 71,726 shares of the Company’s common stock. Given that the
22
      price per share of the Company’s common stock at the close of trading on March 30, 2020
23
      was $0.28, Defendant Denton owned approximately $20,083 worth of Genius stock.
24
            38.   For the fiscal year ended December 31, 2019, Defendant Denton received
25
      $262,439 in compensation from the Company. This included $215,625 in salary, $25,000
26
      in bonus, and $21,814 in option awards.
27

28
                                                  9
                            Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 11 of 72 Page ID #:11



 1
            39.   The Company’s 2020 Proxy Statement stated the following about Defendant
 2
      Denton:
 3
            Robert Denton, 60, has been our Chief Financial Officer since April 18,
 4
            2018. He served as the Chief Financial Officer of Atlys, Inc. a next-gen
 5          media technology company from 2011 to 2018. He has over 30 years
            of experience as a financial executive, specifically in the entertainment
 6
            industry. He began his career in 1982 with Ernst & Young handling
 7          filings with the Securities and Exchange Commission, including initial
            public offerings. He left Ernst & Young in 1990 to work as Vice
 8
            President and Chief Accounting Officer for LIVE Entertainment, Inc.
 9          In 1996, LIVE was acquired by Artisan Entertainment, Inc., and, in
            December 2000, Mr. Denton was promoted to Executive Vice President
10
            of Finance and CAO. Mr. Denton also served as the COO of Artisan
11          Home Entertainment, where he directed all financial reporting,
            budgeting and forecasting, manufacturing and distribution of the Home
12
            Entertainment Division. Mr. Denton left Artisan at the end of 2003 and
13          joined DIC Entertainment Corporation to serve as their Chief Financial
            Officer. At DIC, he directed the three-year financial audit, due diligence
14
            and preparation of the company’s Admission Documents, and he was
15          responsible for all monthly financial reporting to the Board of Directors
            as well as the semi-annual reporting to the AIM Exchange of the
16
            London Stock Exchange. Mr. Denton left DIC in February 2009 after
17          completing the acquisition and transition of DIC to the Cookie Jar
            Company. Mr. Denton served as the Chief Financial Officer of Gold
18
            Circle Films from 2009 to 2011. From 2009 to 2014, Mr. Denton also
19          owned and operated three Assisted Living Facilities for the Elderly, to
            help better care for his mother. Mr. Denton is a Certified Public
20
            Accountant and a member of the American Institute of Certified Public
21          Accountants and the California Society of Certified Public
            Accountants.
22
            40.   Upon information and belief, Defendant Denton is a citizen of California.
23
            Defendant Davis
24
            41.   Defendant Davis has served as a Company director since December 2013. He
25
      has also served as a member of the Nominating Committee since March 19, 2020.
26
      According to the 2020 Proxy Statement, as of March 30, 2020, Defendant Davis
27
      beneficially owned 13,335 shares of the Company’s common stock. Given that the price
28
                                                   10
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 12 of 72 Page ID #:12



 1
      per share of the Company’s common stock at the close of trading on March 30, 2020 was
 2
      $0.28, Defendant Davis owned approximately $3,734 worth of Genius stock.
 3
            42.       For the fiscal year ended December 31, 2019, Defendant Davis received
 4
      $20,000 in compensation from the Company, which consisted entirely of fees earned or
 5
      paid in cash.
 6
            43.       The Company’s 2020 Proxy Statement stated the following about Defendant
 7
      Davis:
 8
            Joseph “Gray” Davis, 77, has been a Director of the Company since
 9
            December 2013. Mr. Davis served as the 37th governor of California
10          from 1998 until 2003. Mr. Davis currently serves as “Of Counsel” in
            the Los Angeles, California office of Loeb & Loeb LLP. Mr. Davis has
11
            served on the Board of Directors of DIC Entertainment and is a member
12          of the bi-partisan Think Long Committee, a Senior Fellow at the UCLA
            School of Public Affairs and Co-Chair of the Southern California
13
            Leadership Counsel. Mr. Davis received his undergraduate degree from
14          Stanford University and received his Juris Doctorate from Columbia
            Law School. Mr. Davis served as lieutenant governor of California
15
            from 1995-1998, California State Controller from 1987-1995 and
16          California State Assemblyman from 1982-1986. Mr. Davis was chosen
            as a director of the Company based on his knowledge of corporate
17
            governance.
18          44.       Upon information and belief, Defendant Davis is a citizen of California.
19          Defendant Hallren
20          45.       Defendant Hallren has served as a Company director since May 2014. He also
21    serves as the Chair of the Audit Committee and as a member of the Compensation
22    Committee and Nominating Committee. According to the 2020 Proxy Statement, as of
23    March 30, 2020, Defendant Hallren beneficially owned 13,335 shares of the Company’s
24    common stock. Given that the price per share of the Company’s common stock at the close
25    of trading on March 30, 2020 was $0.28, Defendant Hallren owned approximately $3,734
26    worth of Genius stock.
27

28
                                                     11
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 13 of 72 Page ID #:13



 1
            46.       For the fiscal year ended December 31, 2019, Defendant Hallren received
 2
      $20,000 in compensation from the Company, which consisted entirely of fees earned or
 3
      paid in cash.
 4
            47.       The Company’s 2020 Proxy Statement stated the following about Defendant
 5
      Hallren:
 6
            P. Clark Hallren, 58, has been a Director of the Company since May
 7
            2014. Since August 2013, Mr. Hallren has been a realtor with HK
 8          Lane/Christie’s International Real Estate and since August 2012, Mr.
            Hallren has served as an outside consultant to individuals and entities
 9
            investing or operating in the entertainment industry. From August 2012
10          to August 2014, Mr. Hallren was a realtor with Keller Williams Realty
            and from August 2009 to August 2012, Mr. Hallren founded and served
11
            as managing partner of Clear Scope Partners, an entertainment advisory
12          company. From 1986 to August 2009, Mr. Hallren was employed by JP
            Morgan Securities Inc. in various capacities, including as Managing
13
            Director of the Entertainment Industries Group. In his roles with JP
14          Morgan Securities, Mr. Hallren was responsible for marketing certain
            products to his clients, including but not limited to, syndicated senior
15
            debt, public and private subordinated debt, public and private equity,
16          securitized and credit enhanced debt, interest rate derivatives, foreign
            currency and treasury products. Mr. Hallren holds Finance, Accounting
17
            and Economics degrees from Oklahoma State University. He also
18          currently holds Series 7, 24 and 63 securities licenses. Mr. Hallren was
            chosen as a director of the Company based on his knowledge and
19
            experience in the entertainment industry as well as in banking and
20          finance.
21          48.       Upon information and belief, Defendant Hallren is a citizen of California.
22          Defendant Klein
23          49.       Defendant Klein has served as a Company director since March 2019. He also
24    serves as a member of the Audit Committee and the Nominating Committee. According to
25    the 2020 Proxy Statement, as of March 30, 2020, Defendant Klein beneficially owned
26    175,000 shares of the Company’s common stock. Given that the price per share of the
27    Company’s common stock at the close of trading on March 30, 2020 was $0.28, Defendant
28    Klein owned approximately $49,000 worth of Genius stock.
                                                     12
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 14 of 72 Page ID #:14



 1
               50.    For the fiscal year ended December 31, 2019, Defendant Klein received
 2
      $12,500 in compensation from the Company, which consisted entirely of fees earned or
 3
      paid in cash.
 4
               51.    The Company’s 2020 Proxy Statement stated the following about Defendant
 5
      Klein:
 6             Michael Klein, 72, was appointed as a Director of the Company since
 7             March 7, 2019. Mr. Klein is an accomplished executive, entrepreneur,
               and financier with substantial experience in media and entertainment,
 8             investment banking, professional sports, venture capital funding, and
 9             real estate. Prior to starting Camden Capital Management, LLC (CCM),
               Mr. Klein, since 1996, has led Klein Investment Group after assuming
10             100% ownership of (and renaming) Iacocca Capital Partners, L.P.,
11             where he was Managing Partner from 1994 to 1996. From 1984 to
               1993, Mr. Klein was a managing director at Bear Stearns & Company,
12             where he founded and co-directed the Media-Entertainment Group, and
13             Gruntal & Company, where he was Senior Managing Director and a
               member of the Executive Committee. From 1974 to 1982, Mr. Klein
14             supplied prime time and mini-series content to the major television
15             networks through his company, Michael Klein Productions. Also,
               during that time, he was an owner and a senior executive officer of the
16             San Diego Chargers, an NFL Football franchise. Mr. Klein has
17             significant experience in the area of corporate financings. He has
               executed and participated in financing deals, both public and private,
18             ranging from $5 million to over $2 billion. His real estate ventures in
19             Southern California include a 600-acre development in North San
               Diego, which he sold in various stages. He also has led several real
20             estate ventures in Southern California including the Water Gardens
21             phase two in Santa Monica. Mr. Klein was chosen as a director of the
               Company based on his knowledge and experience in the entertainment
22             industry as well as in banking and finance.
23             52.    Upon information and belief, Defendant Klein is a citizen of California.
24             Defendant Loesch
25             53.    Defendant Loesch has served as a Company director since March 2015 and as
26    Executive Chairman of Kartoon Channel! since June 5, 2020. According to the 2020 Proxy
27    Statement, as of March 30, 2020, Defendant Loesch beneficially owned 13,335 shares of
28
                                                     13
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 15 of 72 Page ID #:15



 1
      the Company’s common stock. Given that the price per share of the Company’s common
 2
      stock at the close of trading on March 30, 2020 was $0.28, Defendant Loesch owned
 3
      approximately $3,734 worth of Genius stock.
 4
            54.       For the fiscal year ended December 31, 2019, Defendant Loesch received
 5
      $17,500 in compensation from the Company, which consisted entirely of fees earned or
 6
      paid in cash.
 7
            55.       The Company’s 2020 Proxy Statement stated the following about Defendant
 8
      Loesch:
 9         Margaret Loesch, 74, has been a Director of the Company since March
10         2015 and the Executive Chairman of the Genius Brands Network since
           December 2016. Beginning in 2009 through 2014, Ms. Loesch, served
11         as Chief Executive Officer and President of The Hub Network, a cable
12         channel for children and families, including animated features. The
           Company has, in the past, provided The Hub Network with certain
13         children’s programming. From 2003 through 2009 Ms. Loesch served
14         as Co-Chief Executive Officer of The Hatchery, a family entertainment
           and consumer product company. From 1998 through 2001 Ms. Loesch
15         served as Chief Executive Officer of the Hallmark Channel, a family
16         related cable channel. From 1990 through 1997 Ms. Loesch served as
           the Chief Executive Officer of Fox Kids Network, a children’s
17         programming block and from 1984 through 1990 served as the Chief
18         Executive Officer of Marvel Productions, a television and film studio
           subsidiary of Marvel Entertainment Group. Ms. Loesch obtained her
19         Bachelor of Science from the University of Southern Mississippi. Ms.
20         Loesch was chosen to be a director based on her 40 years of experience
           at the helm of major children and family programming and consumer
21         product channels.
22          56.       Upon information and belief, Defendant Loesch is a citizen of California.
23          Defendant Segall
24          57.       Defendant Segall has served as a Company director since December 2013.
25    She also serves as the Chair of the Nominating Committee. According to the 2020 Proxy
26    Statement, as of March 30, 2020, Defendant Segall beneficially owned 13,335 shares of
27    the Company’s common stock. Given that the price per share of the Company’s common
28
                                                    14
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 16 of 72 Page ID #:16



 1
      stock at the close of trading on March 30, 2020 was $0.28, Defendant Segall owned
 2
      approximately $3,734 worth of Genius stock.
 3
            58.       For the fiscal year ended December 31, 2019, Defendant Segall received
 4
      $17,500 in compensation from the Company, which consisted entirely of fees earned or
 5
      paid in cash.
 6
            59.       The Company’s 2020 Proxy Statement stated the following about Defendant
 7
      Segall:
 8
            Lynne Segall, 67, has been a Director of the Company since December
 9
            2013. Ms. Segall has served as the Senior Vice President and Publisher
10          of The Hollywood Reporter since June 2011. From 2010 to 2011, Ms.
            Segall was the Senior Vice President of Deadline Hollywood. From
11
            June 2006 to May 2010, Ms. Segall served as the Vice President of
12          Entertainment, Fashion & Luxury advertising at the Los Angeles
            Times. In 2005, Ms. Segall received the Women of Achievement
13
            Award from The Hollywood Chamber of Commerce and the Women
14          in Excellence Award from the Century City Chamber of Commerce. In
            2006, Ms. Segall was recognized by the National Association of
15
            Women with its Excellence in Media Award. Ms. Segall was chosen to
16          be a director based on her expertise in the entertainment industry.
17          60.       Upon information and belief, Defendant Segall is a citizen of California.
18          Defendant Thomopoulos
19          61.       Defendant Thomopoulos has served as a Company director since December
20    2013. He also serves as the Chair of the Compensation Committee and as a member of the
21    Audit Committee. According to the 2020 Proxy Statement, as of March 30, 2020,
22    Defendant Thomopoulos beneficially owned 13,450 shares of the Company’s common
23    stock. Given that the price per share of the Company’s common stock at the close of trading
24    on March 30, 2020 was $0.28, Defendant Thomopoulos owned approximately $3,766
25    worth of Genius stock.
26          62.       For the fiscal year ended December 31, 2019, Defendant Thomopoulos
27    received $17,500 in compensation from the Company, which consisted entirely of fees
28    earned or paid in cash.
                                                     15
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 17 of 72 Page ID #:17



 1
            63.      The Company’s 2020 Proxy Statement stated the following about Defendant
 2
      Thomopoulos:
 3
            Anthony Thomopoulos, 82, has been a Director of the Company since
 4
            February 2014. Mr. Thomopoulos served as the Chairman of United
 5          Artist Pictures from 1986 to 1989 and formed Thomopoulos Pictures,
            an independent production company of both motion pictures and
 6
            television programs in 1989 and has served as its Chief Executive
 7          Officer since 1989. From 1991 to 1995, Mr. Thomopoulos was the
            President of Amblin Television, a division of Amblin Entertainment.
 8
            Mr. Thomopoulos served as the President of International Family
 9          Entertainment, Inc. from 1995 to 1997. From June 2001 to January
            2004, Mr. Thomopoulos served as the Chairman and Chief Executive
10
            Officer of Media Arts Group, a NYSE listed company. Mr.
11          Thomopoulos served as a state commissioner of the California Service
            Corps. under Governor Schwarzenegger from 2005 to 2008. Mr.
12
            Thomopoulos is also a founding partner of Morning Light Productions.
13          Since he founded it in 2008, Mr. Thomopoulos has operated
            Thomopoulos Productions and has served as a consultant to BKSems,
14
            USA, a digital signage company. Mr. Thomopoulos is an advisor and a
15          member of the National Hellenic Society and holds a degree in Foreign
            Service from Georgetown University and sat on its Board of Directors
16
            from 1978 to 1988. Mr. Thomopoulos was chosen as a director of the
17          Company based on his entertainment industry experience.
18          64.      Upon information and belief, Defendant Thomopoulos is a citizen of
19    California.
20                  FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
21          65.      By reason of their positions as officers, directors, and/or fiduciaries of Genius
22    and because of their ability to control the business and corporate affairs of Genius, the
23    Individual Defendants owed Genius and its shareholders fiduciary obligations of trust,
24    loyalty, good faith, and due care, and were and are required to use their utmost ability to
25    control and manage Genius in a fair, just, honest, and equitable manner. The Individual
26    Defendants were and are required to act in furtherance of the best interests of Genius and
27    its shareholders so as to benefit all shareholders equally.
28
                                                     16
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 18 of 72 Page ID #:18



 1
            66.    Each director and officer of the Company owes to Genius and its shareholders
 2
      the fiduciary duty to exercise good faith and diligence in the administration of the Company
 3
      and in the use and preservation of its property and assets and the highest obligations of fair
 4
      dealing.
 5
            67.    The Individual Defendants, because of their positions of control and authority
 6
      as directors and/or officers of Genius, were able to and did, directly and/or indirectly,
 7
      exercise control over the wrongful acts complained of herein.
 8
            68.    To discharge their duties, the officers and directors of Genius were required
 9
      to exercise reasonable and prudent supervision over the management, policies, controls,
10
      and operations of the Company.
11
            69.    Each Individual Defendant, by virtue of his or her position as a director and/or
12
      officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty,
13
      good faith, and the exercise of due care and diligence in the management and
14
      administration of the affairs of the Company, as well as in the use and preservation of its
15
      property and assets. The conduct of the Individual Defendants complained of herein
16
      involves a knowing and culpable violation of their obligations as directors and officers of
17
      Genius, the absence of good faith on their part, or a reckless disregard for their duties to
18
      the Company and its shareholders that the Individual Defendants were aware or should
19
      have been aware posed a risk of serious injury to the Company. The conduct of the
20
      Individual Defendants who were also officers and directors of the Company has been
21
      ratified by the remaining Individual Defendants who collectively comprised Genius’s
22
      Board at all relevant times.
23
            70.    As senior executive officers and directors of a publicly-traded company
24
      whose common stock was registered with the SEC pursuant to the Exchange Act and traded
25
      on NASDAQ, the Individual Defendants, had a duty to prevent and not to effect the
26
      dissemination of inaccurate and untruthful information with respect to the Company’s
27
      financial condition, performance, growth, operations, financial statements, business,
28
                                                   17
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 19 of 72 Page ID #:19



 1
      products, management, earnings, internal controls, and present and future business
 2
      prospects, and had a duty to cause the Company to disclose omissions of material fact in
 3
      its regulatory filings with the SEC all those facts described in this Complaint that it failed
 4
      to disclose, so that the market price of the Company’s common stock would be based upon
 5
      truthful and accurate information.
 6
            71.    To discharge their duties, the officers and directors of Genius were required
 7
      to exercise reasonable and prudent supervision over the management, policies, practices,
 8
      and internal controls of the Company. By virtue of such duties, the officers and directors
 9
      of Genius were required to, among other things:
10
                   (a)    ensure that the Company was operated in a diligent, honest, and prudent
11
      manner in accordance with the laws and regulations of Nevada, California, and the United
12
      States, and pursuant to Genius’s own Corporate Code of Conduct and Ethics and
13
      Whistleblower Policy (the “Code of Conduct”);
14
                   (b)    conduct the affairs of the Company in an efficient, business-like manner
15
      so as to make it possible to provide the highest quality performance of its business, to avoid
16
      wasting the Company’s assets, and to maximize the value of the Company’s stock;
17
                   (c)    remain informed as to how Genius conducted its operations, and, upon
18
      receipt of notice or information of imprudent or unsound conditions or practices, to make
19
      reasonable inquiry in connection therewith, and to take steps to correct such conditions or
20
      practices;
21
                   (d)    establish and maintain systematic and accurate records and reports of
22
      the business and internal affairs of Genius and procedures for the reporting of the business
23
      and internal affairs to the Board and to periodically investigate, or cause independent
24
      investigation to be made of, said reports and records;
25
                   (e)    maintain and implement an adequate and functioning system of internal
26
      legal, financial, and management controls, such that Genius’s operations would comply
27
      with all applicable laws and Genius’s financial statements and regulatory filings filed with
28
                                                   18
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 20 of 72 Page ID #:20



 1
      the SEC and disseminated to the public and the Company’s shareholders would be
 2
      accurate;
 3
                   (f)    exercise reasonable control and supervision over the public statements
 4
      made by the Company’s officers and employees and any other reports or information that
 5
      the Company was required by law to disseminate;
 6
                   (g)    refrain from unduly benefiting themselves and other Company insiders
 7
      at the expense of the Company; and
 8
                   (h)    examine and evaluate any reports of examinations, audits, or other
 9
      financial information concerning the financial affairs of the Company and to make full and
10
      accurate disclosure of all material facts concerning, inter alia, each of the subjects and
11
      duties set forth above.
12
            72.    Each of the Individual Defendants further owed to Genius and the
13
      shareholders the duty of loyalty requiring that each favor Genius’s interest and that of its
14
      shareholders over their own while conducting the affairs of the Company and refrain from
15
      using their position, influence or knowledge of the affairs of the Company to gain personal
16
      advantage.
17
            73.    At all times relevant hereto, the Individual Defendants were the agents of each
18
      other and of Genius and were at all times acting within the course and scope of such agency.
19
            74.    Because of their advisory, executive, managerial, and directorial positions
20
      with Genius, each of the Individual Defendants had access to adverse, non-public
21
      information about the Company.
22
            75.    The Individual Defendants, because of their positions of control and authority,
23
      were able to and did, directly or indirectly, exercise control over the wrongful acts
24
      complained of herein, as well as the contents of the various public statements issued by
25
      Genius.
26
          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
27

28
                                                   19
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 21 of 72 Page ID #:21



 1
            76.      In committing the wrongful acts alleged herein, the Individual Defendants
 2
      have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
 3
      concert with and conspired with one another in furtherance of their wrongdoing. The
 4
      Individual Defendants caused the Company to conceal the true facts as alleged herein. The
 5
      Individual Defendants further aided and abetted and/or assisted each other in breaching
 6
      their respective duties.
 7
            77.      The purpose and effect of the conspiracy, common enterprise, and/or common
 8
      course of conduct was, among other things, to: (i) facilitate and disguise the Individual
 9
      Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment,
10
      waste of corporate assets, and violations of the Exchange Act; (ii) conceal adverse
11
      information concerning the Company’s operations, financial condition, legal compliance,
12
      future business prospects and internal controls; and (iii) artificially inflate the Company’s
13
      stock price.
14
            78.      The Individual Defendants accomplished their conspiracy, common
15
      enterprise, and/or common course of conduct by causing the Company purposefully,
16
      recklessly, or negligently to conceal material facts, fail to correct such misrepresentations,
17
      and violate applicable laws. In furtherance of this plan, conspiracy, and course of conduct,
18
      the Individual Defendants collectively and individually took the actions set forth herein.
19
      Because the actions described herein occurred under the authority of the Board, each of the
20
      Individual Defendants who are directors of Genius was a direct, necessary, and substantial
21
      participant in the conspiracy, common enterprise, and/or common course of conduct
22
      complained of herein.
23
            79.      Each of the Individual Defendants aided and abetted and rendered substantial
24
      assistance in the wrongs complained of herein. In taking such actions to substantially assist
25
      the commission of the wrongdoing complained of herein, each of the Individual Defendants
26
      acted with actual or constructive knowledge of the primary wrongdoing, either took direct
27

28
                                                    20
                                 Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 22 of 72 Page ID #:22



 1
      part in, or substantially assisted the accomplishment of that wrongdoing, and was or should
 2
      have been aware of his or her overall contribution to and furtherance of the wrongdoing.
 3
            80.    At all times relevant hereto, each of the Individual Defendants was the agent
 4
      of each of the other Individual Defendants and of Genius and was at all times acting within
 5
      the course and scope of such agency.
 6
                                GENIUS’S CODE OF CONDUCT
 7
            81.    The 2020 Proxy Statement states, in pertinent part:
 8
            CODE OF CONDUCT AND ETHICS
 9

10
            We have adopted a Corporate Code of Conduct and Ethics and
            Whistleblower Policy that applies to all of our officers, directors
11          and employees. A copy of the Code of Conduct and Ethics may be
12
            obtained, free of charge, by submitting a written request to the
            Company or on our website at www.gnusbrands.com. Disclosure
13          regarding any amendments to, or waivers from, provisions of the code
14
            of conduct and ethics that apply to our directors, principal executive
            and financial officers will be posted on the “Investor Relations-
15          Corporate      Governance”       section      of      our      website
16
            at www.gnusbrands.com or included in a Current Report on Form 8-K
            within four business days following the date of the amendment or
17          waiver.
18
         (Emphasis added.)
19
            82.    The “Introduction” section of the Company’s Code of Conduct states that it is
20
      meant to provide its “associates” with a “clear understanding of the principles of business
21
      conduct and ethics that are expected of them and to aid them in making ethical and legal
22
      decisions when conducting the company’s business and performing day-to-day duties.”
23
      The Code of Conduct defines the term “associate” as “(i) every full and part-time employee
24
      of the company and its subsidiaries, (ii) all members of the company’s senior management,
25
      including the company’s Chief Executive Officer and Chief Financial Officer, and (iii)
26
      every member of the company’s Board of Directors, even if such member is not employed
27
      by the company.”
28
                                                  21
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 23 of 72 Page ID #:23



 1
            83.    The Introduction section of the Code of Conduct further states that “[t]he
 2
      standards set forth in the Code apply to us all. Every associate of the company must
 3
      acknowledge his or her review of, and agreement to comply with, the Code as a condition
 4
      of his or her relationship with the company…”
 5

 6          84.    The Introduction of the Code of Conduct goes on to state the following:
 7          The ultimate responsibility for maintaining our Code rests with each of
 8          us. As individuals of personal integrity, we can do no less than to
            behave in a way that will continue to bring credit to ourselves and our
 9          company. Applying these standards to our business lives is an extension
10          of the values by which we are known as individuals and by which we
            want to be known as a company. To that end, the company has made
11          the Code publicly available on its web site. It is our responsibility to
12          conduct ourselves in an ethical business manner and also to ensure that
            others do the same. If any one of us violates these standards, he or she
13          can expect a disciplinary response, up to and including termination of
14          any employment or other relationship with the company, and possibly
            other legal action.
15
            85.    In a section titled “Implementation of the Code,” the Code of Conduct
16
      provides, in relevant part:
17
            Q:    Who is responsible for administering, updating and enforcing the
18
            Code?
19
            A:    The company’s Board of Directors has appointed a Corporate
20
            Compliance Officer and a Compliance Committee that includes the
21          Corporate Compliance Officer and at least one additional member to
            administer, update and enforce the Code. Ultimately, the Board of
22
            Directors of the company must ensure that the Corporate
23          Compliance Officer and the Compliance Committee fulfill their
            responsibilities.
24

25    (Emphasis added.)
26          86.    In a section titled, “General Requirements,” the Code of Conduct states the
27    following, in relevant part:
28
                                                  22
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 24 of 72 Page ID #:24



 1          Each associate of the company is expected to be honest, fair, and
 2          accountable in all business dealings and obligations, and to ensure:

 3          • the ethical handling of conflicts of interest between personal and
 4          professional relationships;

 5          • full, fair, accurate, timely and understandable disclosure in the reports
 6          required to be filed by the company with the Securities and Exchange
            Commission and in other public communications made by the
 7          company; and
 8
            • compliance with applicable governmental laws, rules and regulations.
 9
            87.    In a section titled, “Compliance with Laws, Rules and Regulations,” the Code
10
      of Conduct states the following:
11
            The company expressly forbids any associate from trading on material
12
            non-public information or communicating material non-public
13          information to others in violation of the law. This conduct is frequently
            referred to as “insider trading.” This policy applies to every associate
14
            of the company and extends to activities both within and outside their
15          duties to the company, including trading for a personal account.
16          88.    In a section titled, “Conflicts of Interest,” the Code of Conduct states the
17    following:
18          Associates and, in certain circumstances, their immediate family
19          members, are prohibited from any of the following activities (excluding
            obvious market-level, arms-length type of activities in which the
20          company would ordinarily engage) which could represent an actual or
21          perceived conflict of interest:
22                                               ***
23
            • No associate shall use any company property or information or his or
24          her position at the company for his or her personal gain.
25
                                                 ***
26

27          In addition, the Audit Committee of the Board of Directors will review
            and approve, in advance, all related-person transactions, as required by
28
                                                   23
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 25 of 72 Page ID #:25



 1          the Securities and Exchange Commission, the NASDAQ Stock Market
 2          or any other regulatory body to which the company is subject.

 3          Each associate should make prompt and full disclosure in writing to the
 4          Corporate Compliance Officer or a member of the Compliance
            Committee of any situation that may involve a conflict of interest.
 5          Failure to disclose any actual or perceived conflict of interest is a
 6          violation of the Code.
 7          89.     In a section titled, “Protection and Proper Use of Company Assets,” the Code

 8    of Conduct states the following:

 9          Under law, the company is required to keep books, records and
10
            accounts that accurately and fairly reflect all transactions, dispositions
            of assets and other events that are the subject of specific regulatory
11          record keeping requirements, including generally accepted accounting
12
            principles and other applicable rules, regulations and criteria for
            preparing financial statements and for preparing periodic reports filed
13          with the Securities and Exchange Commission. All company reports,
14
            accounting records, sales reports, expense accounts, invoices, purchase
            orders, and other documents must accurately and clearly represent the
15          relevant facts and the true nature of transactions. Reports and other
16          documents should state all material facts of a transaction and not omit
            any information that would be relevant in interpreting such report or
17          document.
18          90.     The “Protection and Proper Use of Company Assets” section of the Code of
19    Conduct further states the following regarding the Company’s disclosure controls and
20    procedures:
21
            The company has developed and maintains a system of internal controls
22          to provide reasonable assurance that transactions are executed in
            accordance with management’s authorization, are properly recorded
23
            and posted, and are in compliance with regulatory requirements. The
24          system of internal controls within the company includes written
            policies and procedures, budgetary controls, supervisory review and
25
            monitoring, and various other checks and balances, and safeguards,
26          such as password protection to access certain computer systems. The
            company has also developed and maintains a set of disclosure controls
27
            and procedures to ensure that all of the information required to be
28          disclosed by the company in the reports that it files or submits under
                                                   24
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 26 of 72 Page ID #:26



 1          the Securities Exchange Act is recorded, processed, summarized and
 2          reported within the time periods specified by the Securities and
            Exchange Commission’s rules and forms. Associates are expected to be
 3          familiar with, and to adhere strictly to, these internal controls and
 4          disclosure controls and procedures.
            91.    The “Protection and Proper Use of Company Assets” section of the Code of
 5
      Conduct goes on to provide that the Company’s directors must comply with the following
 6
      additional guidelines:
 7

 8          Responsibility for compliance with these internal controls and
            disclosure controls and procedures rests not solely with the company’s
 9
            accounting personnel, but with all associates involved in approving
10          transactions, supplying documentation for transactions, and recording,
            processing, summarizing and reporting of transactions and other
11
            information required by periodic reports filed with the Securities and
12          Exchange Commission. Because the integrity of the company’s
            external reports to shareholders and the Securities and Exchange
13
            Commission depends on the integrity of the company’s internal reports
14          and record-keeping, all associates must adhere to the highest standards
            of care with respect to our internal records 8 and reporting. The
15
            company is committed to full, fair, accurate, timely, and understandable
16          disclosure in the periodic reports required to be filed by it with the
            Securities and Exchange Commission, and it expects each associate to
17
            work diligently towards that goal.
18
            92.    The Individual Defendants violated the Code of Conduct by engaging in or
19
      permitting the scheme to issue materially false and misleading statements to the investing
20
      public and to facilitate and disguise the Individual Defendants’ violations of law, including
21
      breaches of fiduciary duty, waste of corporate assets, and unjust enrichment, and violations
22
      of the Exchange Act, and failing to report the same. Moreover, one of the Individual
23
      Defendants violated the Code of Conduct by engaging in insider trading. Also in violation
24
      of the Code of Conduct, the Individual Defendants failed to maintain the accuracy of
25
      Company records and reports, comply with laws and regulations, and compete in an honest
26    and ethical manner.
27
                         INDIVIDUAL DEFENDANTS’ MISCONDUCT
28
                                                   25
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 27 of 72 Page ID #:27



 1
            Background
 2
            93.   Incorporated in Nevada, Genius is a California-based content and brand
 3
      management company that creates and licenses multimedia content for toddlers to tweens.
 4
            94.   Specifically, the Company’s entertainment property portfolio includes
 5
      products such as Rainbow Rangers for Nick Jr., Llama Llama for Netflix, Baby Genius,
 6
      Thomas Edison’s Secret Lab, Warren Buffet’s Secret Millionaire’s Club, and the upcoming
 7
      Stan Lee’s Superhero Kindergarten. Genius’s products are distributed across a number of
 8
      platforms, including Comcast’s Xfinity on Demand, AppleTV, Roku, Amazon Fire,
 9
      YouTube, Amazon Prime, Cox, Dish, Sling, Zumo, and Connected TV.
10
            95.   Genius was originally founded in 2006, and operated as a private company
11
      until becoming a publicly traded company in 2009. The Company was formerly known as
12
      Pacific Entertainment Corporation until it changed its corporate name to Genius upon
13
      reincorporating in Nevada in 2011. As a result of a merger in 2013, the Company acquired
14
      the business and operations of multimedia and entertainment company A Squared
15
      Entertainment LLC (“A Squared”).
16
            96.   Historically, the Company’s stock traded at relatively low prices, ultimately
17
      becoming a “penny stock” by mid-July 2019, at which time Genius’s stock traded at less
18
      than $1.00 per share. For example, on July 23, 2019, the Company’s stock closed at
19
      approximately $0.91 per share; on December 31, 2019, the Company’s stock closed at
20
      approximately $0.27 per share; and on May 1, 2020, the Company’s stock closed at
21
      approximately $0.31 per share.
22
            97.   During this period, Genius was in danger of being delisted from the
23
      NASDAQ, as the NASDAQ’s continued listing requirements mandate that a company’s
24
      share price remain equal to or greater than $1.00 per share. In fact, on March 5, 2020, the
25
      Company revealed in a Form 8-K filed with the SEC that “[i]f the Company does not meet
26
      the minimum bid requirement during the additional 180-day grace period, Nasdaq will
27

28
                                                  26
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 28 of 72 Page ID #:28



 1
      provide written notification to the Company that its common stock will be subject to
 2
      delisting.”
 3
            98.     Moreover, according to the 2019 10-K, Genius incurred an operating loss each
 4
      fiscal quarter since its inception. The 2019 10-K further provides that while the Company’s
 5
      revenue had increased from $999,452 in 2018 to $5,907,899 in 2019, the Company
 6
      incurred a net loss of nearly $2.48 million more in 2019 than it did in 2018 due to
 7
      skyrocketing costs and expenses.
 8
            99.     The Company’s 2019 10-K states the following, in relevant part:
 9
            We will need to generate additional revenue and/or reduce costs to
10          achieve profitability. We are beginning to generate revenues derived
11          from our existing properties, properties in production, and new brands
            being introduced into the marketplace. However, the ability to sustain
12          these revenues and generate significant additional revenues or achieve
13          profitability will depend upon numerous factors some of which are
            outside of our control.
14

15                                               ***
16
            We will need additional financing to continue our operations. If we
17          are unable to obtain additional financing on acceptable terms, we
            will need to curtail or cease our development plans and operations.
18

19          As of December 31, 2019, we had approximately $305,000 of available
            cash, cash equivalents, and restricted cash. Following various
20
            financings during the first quarter of 2020, as of March 28, 2020, we
21          had approximately $2.8 million of cash and cash equivalents.
            Additional funds may be required to fund operations and repay our
22
            outstanding debt which could be raised through the issuance of equity
23          securities and/or debt financing. There is no assurance that any type of
            financing on terms acceptable to us will be available or will otherwise
24
            occur. Debt financing must be repaid regardless of whether we generate
25          revenues or cash flows from operations and may be secured by
            substantially all of our assets. Any equity financing or debt financing
26
            that requires the issuance of warrants or other equity securities to the
27          lender would cause the percentage ownership by our current
            stockholders to be diluted, which dilution may be substantial. Also, any
28
                                                  27
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 29 of 72 Page ID #:29



 1          additional equity securities issued may have rights, preferences or
 2          privileges senior to those of existing stockholders. If we obtain
            stockholder approval, any equity financing at a price below the then
 3          current conversion price of our March 2020 Secured Convertible Notes
 4          or the exercise price of the March 2020 Warrants will result in an
            adjustment to the conversion price or exercise price applicable to such
 5          securities, resulting in the potential issuance of additional shares of our
 6          common stock upon the conversion or exercise of such securities,
            which would further dilute our other stockholders.
 7

 8          If we are not able to obtain sufficient capital, we may then be forced
            to limit the scope of our operations.
 9

10          We expect that as our business continues to evolve, we will need
            additional working capital. If adequate additional debt and/or equity
11          financing is not available on reasonable terms or at all, we may not be
12          able to continue to expand our business, and we will have to modify our
            business plans accordingly. These factors could have a material adverse
13          effect on our future operating results and our financial condition.
14
            If we reach a point where we are unable to raise needed additional funds
15          to continue as a going concern, we could be forced to cease our
16          activities and dissolve our company. In such an event, we will need to
            satisfy various creditors and other claimants, severance, lease
17          termination and other dissolution-related obligations.
18          100. As is detailed in the Company’s quarterly report on Form 10-Q for the fiscal
19    quarter ended March 31, 2020 (the “1Q20 10-Q”), Genius maintained low liquidity as its
20    liabilities far outweighed its cash assets, resulting in negative working capital.
21
            The Company Conducts a Series of Stock Offerings as the Individual
22          Defendants Issue False and Misleading Statements to the Public
23          101. In light of the Company’s dearth of working capital, the pressure to maintain
24    the Company’s NASDAQ listing, and the onset of increased costs and expenses, as
25    particularized in the Company’s 1Q20 10-Q, the Individual Defendants endeavored to
26    conduct a series of offerings of Company stock and convertible notes during the Relevant
27    Period in order to secure the funds the Company needed. Concurrently, the Individual
28    Defendants made numerous statements to the investing public that grossly exaggerated the
                                                    28
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 30 of 72 Page ID #:30



 1
      Company’s business outlook and growth prospects, in order to artificially pump up the
 2
      price of the Company’s stock.
 3
            102. On March 17, 2020, the Company entered into an agreement to raise $11
 4
      million through the issuance of Senior Secured Convertible Notes (the “Notes”).
 5
            103. On March 23, 2020, the Company filed a current report on Form 8-K (the
 6
      “March 23 Form 8-K”) and one day later, on March 24, 2020, the Company filed a
 7
      prospectus supplement on Form 424B5 (the “March 24 Form 424B5”) (collectively, the
 8
      “March 24 Offering Documents”) in connection with a direct offering of 4,000,000 shares
 9
      of the Company’s common stock to long-standing investors at $0.25 per share,
10
      approximately $0.06 below its market value at the time of the offering. Total gross
11
      proceeds from the offering equaled approximately $1 million. The March 24 Offering
12
      Documents explained that the Company intended to use the net proceeds for its “general
13
      corporate purposes.”
14
            104. On May 7, 2020, the Company filed a prospectus supplement on Form 424B5
15
      (the “May 7 Form 424B5”) and a current report on Form 8-K (the “May 7 Form 8-K”)
16
      (collectively, the “May 7 Offering Documents”) with the SEC in connection with another
17
      direct offering of 8,000,000 shares of the Company’s common stock to long-standing
18
      investors a $0.35 per share, approximately $0.13 below its market value at the time of the
19
      offering. Total gross proceeds from the offering equaled approximately $2.8 million. The
20
      May 7 Offering Documents explained that the Company intended to use the net proceeds
21
      for “working capital and general corporate purposes, including to fund production of
22
      additional episodes of its series, Rainbow Rangers, and to grow its newly-announced
23
      digital network for children and families, Kartoon Channel!.”
24
            105. On May 7, 2020, the Company also put out a press release titled “Genius
25
      Brands International Announces $2.8 Million Registered Direct Offering” (the “May 7
26
      Press Release”) announcing that it had entered into a securities purchase agreement with
27
      “certain long-standing investors.” The May 7 Press Release reiterated, in pertinent part,
28
                                                 29
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 31 of 72 Page ID #:31



 1
      that the offering was for the purchase and sale of 8 million shares of its common stock at a
 2
      purchase price of $0.35 per share in a registered direct offering, resulting in total gross $2.8
 3
      million.
 4          106. The May 7 Press Release went on to provide, in relevant part:
 5
              The net proceeds of the financing will be used for working capital and
 6            general corporate purposes. In addition, Genius Brands intends to use
 7            the proceeds to fund production of additional episodes of its
              series, Rainbow Rangers, which will debut on Nick Jr. in conjunction
 8            with the launch of the toy line from Mattel, Inc. at Walmart stores Q3
 9            2020. The Company will also apply the financing to grow its newly-
              announced digital network for children and families, Kartoon
10            Channel!, which will launch in June 2020 with availability in over
11            100M U.S. television households.

12
              107. Only four days after the filing of the May 7 Offering Documents, the

13
      Company filed a prospectus supplement on Form 424B5 with the SEC dated May 11, 2020

14
      (the “May 11 Form 424B5”) in connection with a direct offering of 12,000,000 shares of

15
      the Company’s common stock to long-standing investors a $0.45 per share, approximately

16
      $0.38 below its market value at the time of the offering. Total gross proceeds from the

17
      offering equaled approximately $5.4 million. The May 11 Form 424B5 explained that the

18
      Company intended to use the net proceeds for its “operations and for other general

19
      corporate purposes, including, but not limited to, the development, production, and

20
      distribution of animated content and associated licensed merchandise, general working

21
      capital and possible future acquisitions.”

22
              108. The Company published a shareholder letter on May 13, 2020 (the “May 13

23
      Shareholder Letter”) in which Defendant Heyward announced the following, in relevant

24
      part:

25            It has been a busy week and an exciting week for Genius Brands, and
26            with all of this news, there was a surge of activity buying Genius Brands
              shares, and the stock price rose as a result. Based on that, we did a cash
27            raise to provide adequate ‘gunpowder’ to fund new episodes of
28            RAINBOW RANGERS on air, to coincide when toys go on shelf at
                                                     30
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 32 of 72 Page ID #:32



 1          Walmart in August, as well as have funds to ensure first-class build-out
 2          of Kartoon Channel! when we go live on June 15, including not only
            content acquisitions and marketing, but on-air branding--bumpers,
 3          graphics, and musical stings, etc.
 4          109. On May 18, 2020, the Company filed the 1Q20 10-Q, which, among other
 5    things, set forth the Company’s financial woes for the fiscal quarter ended March 31, 2020,
 6    stating, in pertinent part, that, “Licensing and Royalty revenue decreased $146,821, or
 7    42%” and “Television & Home Entertainment revenue decreased $797,890, or 94%,
 8    primarily due to the revenue generated from the delivery of Rainbow Rangers to the
 9    Viacom Media Network in January 2019 without comparable revenue in 2020.”
10          110. The 1Q20 10-Q also provided that, as of March 31, 2020, the Company had
11    $2,760,048 in cash and cash equivalents and $19,290,901 in liabilities, resulting in negative
12    working capital of $9,198,824, compared to only a negative working capital of $3,650,136
13    as of December 31, 2019.
14          111. That same day, May 18, 2020, the Company filed a current report on Form 8-
15    K (the “May 18 Form 8-K”) and one day later, May 19, 2020, filed a prospectus supplement
16    on Form 424B5 (the “May 19 Form 424B5”) (collectively, the “May 19 Offering
17    Documents”) with the SEC in connection with a direct offering of 7,500,000 shares of the
18    Company’s common stock to long-standing investors at $1.20 per share, approximately
19    $0.30 below its market value at the time of the offering. Total gross proceeds from the
20    offering equaled approximately $9 million. The May 19 Offering Documents explained
21    that the Company intended to use the net proceeds to “grow its newly-announced digital
22    network for children, Kartoon Channel!, to fund production of additional episodes of its
23    series Rainbow Rangers, and for the repayment of certain outstanding debt, and for
24    working capital!.”
25          112. Approximately 10 days later, the Company filed a current report on Form 8-
26    K (the “May 28 Form 8-K”) and the next day, May 29, 2020, filed a prospectus supplement
27    on Form 424B5 (the “May 29 Form 424B5”) (collectively, the “May 29 Offering
28
                                                   31
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 33 of 72 Page ID #:33



 1
      Documents”) with the SEC in connection with another direct offering of 20,000,000 shares
 2
      of the Company’s common stock to long-standing investors a $1.50 per share,
 3
      approximately $0.33 below its market value at the time of the offering. Total gross
 4
      proceeds from the offering equaled approximately $30 million. The May 29 Offering
 5
      Documents explained that the Company intended to use the net proceeds to “repay certain
 6
      outstanding debt and for working capital and general corporate purposes, including to fund
 7
      production of additional episodes of our series, Rainbow Rangers, and to grow our newly-
 8
      announced digital network for children and families, Kartoon Channel!.”
 9
             113. On June 8, 2020, the Company issued a statement via press release titled
10
      “Genius Brands International Responds to Misleading Short Seller Criticisms” (the “June
11
      8 Press Release”) in which Defendant Heyward responded to short seller criticisms
12
      contained in the Hindenburg Report. In response, Defendant Heyward stated the following,
13
      in relevant part:
14

15           On a personal note, I have not sold a single share, and in fact, have
             materially increased my holdings in the Company in the last two years.
16           We take the views of all our investors seriously, and we and our board
17           are committed to maintaining the highest standards of corporate
             governance and transparency."
18
             114. On June 11, 2020, only four days before the launch of the Company’s highly-
19
      touted Kartoon Channel!, the Company filed a prospectus on Form 424B3 (the “June 11
20
      Form 424B3”) registering over 60 million shares of its common stock for resale by a group
21
      of “selling shareholders” at a listed price of $4.51 per share.
22
             115. Also on June 11, 2020, The Motley Fool published an article titled “3 Things
23
      Genius Brands Stock Bulls Need to Happen Soon”5 in which it laid out what investors
24
      would be watching for to justify the Company’s inflated valuation. In relevant part, the
25
      article stated:
26

27
      5
       https://www.fool.com/investing/2020/06/11/3-things-genius-brands-stock-bulls-need-to-
28    happen.aspx (last visited August 28, 2020).
                                                    32
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 34 of 72 Page ID #:34



 1          2. Genius Brands' selling shareholders need to cancel their stock
 2          offering

 3          As often happens when a stock price soars, early investors in Genius
 4          Brands are looking for the exits. If Genius really wants to avoid the
            appearance of a pump-and-dump scheme, then it should urge those
 5          selling shareholders to reconsider.
 6
            Regardless of the true motivation behind the stock offering, the optics
 7          look terrible. During May, Genius Brands sold stock to "certain long
 8          standing investors" at prices ranging from $0.35 to $1.50 per share,
            raising gross proceeds of about $47.25 million. That followed the
 9          issuance of secured convertible notes and warrants in March to certain
10          accredited investors, including Heyward. The warrants gave investors
            the right to buy stock at $0.21 per share, and now Genius Brands is
11          registering the shares to allow those investors to sell the stock acquired
12          through the warrants at much higher current prices.

13          To be fair, Heyward isn't listed as a selling shareholder, and the
14          prospectus for the sale doesn't list the Genius Brands CEO as being
            affiliated with any of the limited partnerships and other investment
15          groups that are selling shares. Nevertheless, with expectations of selling
16          more than 60 million shares, the desire to cash out quick is evident --
            and actions speak louder than the words of those trying to reassure
17          current shareholders not to draw inferences from the move.
18          116. Only 11 days after Defendant Heyward assured investors that he had not “sold
19    a single share,” on June 19, 2020, Defendant Heyward sold 460,574 shares at $2.94 per
20    share for gross proceeds in the amount of approximately $1.3 million.
21          117. On June 23, 2020, the Company issued a press release announcing that it had
22    come to an agreement with all of its existing senior secured convertible noteholders to have
23    the noteholders pre-pay their Notes for an aggregate of $4 million, three months early and
24    then have the noteholders convert all of their $13.75 million of debt to equity.
25          118. The Individual Defendants knew their statements were false, misleading,
26    exaggerated, and overly optimistic, yet, the Individual Defendants continued to knowingly
27    circulated false statements and omissions of material fact regarding the Company’s
28
                                                   33
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 35 of 72 Page ID #:35



 1
      products, assets, and growth potential to artificially inflate the price so as to profit and stave
 2
      off Genius’s burial in an insurmountable debt. Moreover, the Individual Defendants have
 3
      since failed to correct or clarify their false and misleading statements and omissions of
 4
      material fact.
 5
            False and Misleading Statements
 6
            March 17 Press Release
 7
            119. On March 17, 2020, the Company issued a press release titled “Nickelodeon
 8
      Expands Daily Broadcasts of Genius Brand International’s Hit Preschool Series, Rainbow
 9
      Rangers” (the “March 17 Press Release”) announcing that Nickelodeon had increased the
10
      broadcast of the Company’s preschool series, Rainbow Rangers, to 26 airings per week.
11
      The March 17 Press Release states the following, in relevant part:
12

13          Nick Jr. now airs Rainbow Rangers Monday – Friday, four airings
            per day, and six airings on the weekends. The animated action-
14          adventure series premiered on Nick Jr. in November 2018 with five
15          airings per week and has consistently achieved high ratings with its
            target demo of Girls 2 – 5-years-old. The additional airings
16          of Rainbow Rangers, which represents a five-fold increase
17          (400+%), are complimented by content available via video on demand
            platforms and the brand’s robust YouTube channel where viewers have
18          consumed over 22.5 million minutes of Rainbow Rangers’ content in
19          the last year.

20       (Emphasis added.)
21          March 20 Press Release and Shareholder Letter
22          120. On March 20, 2020, by way of press release (the “March 20 Press Release”),
23    the Company published a shareholder letter penned by Defendant Heyward to
24    shareholders, which stated, in relevant part, “Cartoons endure. We announced Tuesday
25    that Rainbow Rangers is now up to 26 broadcasts a week on Nick Jr.!!!”
26          121. Defendant Heyward reiterated his statements referenced above in his remarks
27    on a conference call on that same day (the “March 20 Conference Call”).
28
                                                     34
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 36 of 72 Page ID #:36



 1
            March 23 Press Release
 2
            122. In a press release dated March 23, 2020 (the “March 23 Press Release”), the
 3
      Company stated, in relevant part, that “[Rainbow Rangers] premiered in the U.S. in
 4
      November 2018 on Nickelodeon’s Nick Jr. and has since achieved a 400+% increase in
 5
      airtime with Rainbow Rangers now airing 26x each week.”
 6
            March 24 Offering Documents
 7
            123. On March 24, 2020, the Company filed the March 24 Offering Documents
 8
      with the SEC in connection with the Company’s direct offering of shares of its common
 9
      stock. The March 24 Offering Documents stated, in relevant part:
10

11          Content in Production

12          Rainbow Rangers Season 2: From Shane Morris, the writer of Frozen,
13          and Rob Minkoff, the director of The Lion King, Rainbow Rangers is
            an animated series about the adventures of seven magical girls from
14          Kaleidoscopia, a fantastic land on the other side of the rainbow. The
15          Rangers serve as Earth’s guardians and first-responders. When there’s
            trouble for the people or animals of the Earth, the Rangers ride a
16          rainbow across the sky to save the day. We have partnered with Mattel
17          Inc.’s Fisher Price Toys as the master toy partner for the series, and
            Viacom’s Nick Jr. has licensed the series for broadcast in the US.
18          Numerous international broadcast agreements have been signed and
19          several more are currently being negotiated in various territories.
            Viacom has ordered a second season of the series consisting of 26 half-
20          hour episodes that are currently in production, the first of which have
21          been delivered.

22                                              ***
23
            Already Released Content
24

25          Rainbow Rangers: The series premiered on Nick Jr. in November 2018
26          and we completed 26 half hour episodes in February 2019. The series
            was created by Shane Morris, the co-writer of Frozen, and Rob
27          Minkoff, the director of The Lion King, Rainbow Rangers is an
28          animated series about the adventures of seven magical girls from
                                                 35
                            Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 37 of 72 Page ID #:37



 1          Kaleidoscopia, a fantastic land on the other side of the rainbow. The
 2          Rangers serve as Earth’s guardians and first-responders. When there’s
            trouble for the people or animals of the Earth, the Rangers ride a
 3          rainbow across the sky to save the day. A global licensing program is
 4          in place and the first products will be introduced to the market in second
            quarter of 2019.
 5
            124. The March 24 Offering Documents merely provided a generic update of the
 6
      Company’s flagship product, Rainbow Rangers, but failed to correct or clarify statements
 7
      made in the March 17 Press Release regarding increased broadcasting or the status of
 8
      negotiations with Nickelodeon pertaining to the renewal of the show for a third season.
 9
            2019 Form 10-K
10
            125. On March 30, 2020, the Company filed the 2019 10-K. The 2019 10-K was
11
      signed by Defendants Heyward, Denton, Davis, Hallren, Klein, Loesch, Segall, and
12
      Thomopoulos, and contained Sarbanes-Oxley Act of 2002 (“SOX”) certifications signed
13
      by Defendants Heyward and Denton attesting to the accuracy of the financial statements
14
      contained therein, the disclosure of any material changes to the Company’s internal
15
      controls, and the disclosure of any fraud committed by the Company, its officers, or its
16
      directors.
17
            126. The 2019 10-K stated the following regarding the Company’s internal
18
      controls:
19

20          Our management assessed the effectiveness of our internal control over
            financial reporting as of December 31, 2019. In making this assessment,
21          management used the criteria set forth by the Committee of Sponsoring
22          Organizations of the Treadway Commission (COSO) in Internal
            Control – Integrated Framework (2013 Framework).
23

24          Based on this assessment, our management, with the participation
            of our Chief Executive Officer (principal executive officer) and our
25          Chief Financial Officer (principal financial and accounting officer),
26          has concluded that, as of December 31, 2019, our internal control
            over financial reporting were effective based on those criteria.
27

28          Evaluation of Disclosure Controls and Procedures
                                                   36
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 38 of 72 Page ID #:38



 1

 2          We carried out an evaluation, under the supervision and with the
            participation of our management, including our chief executive officer
 3          and chief financial officer, of the effectiveness of the design and
 4          operation of our disclosure controls and procedures, as defined in Rules
            13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as
 5          amended (the ‘‘Exchange Act’’). Disclosure controls and procedures
 6          include, without limitation, controls and procedures that are designed
            to ensure that information required to be disclosed by an issuer in the
 7          reports that it files or submits under the Exchange Act is accumulated
 8          and communicated to the issuer’s management, including its principal
            executive and principal financial officers, or persons performing
 9          similar functions, as appropriate to allow timely decisions regarding
10          required disclosure. Based upon our evaluation, our chief executive
            officer and chief financial officer concluded that our disclosure controls
11          and procedures were effective for the year ended December 31, 2019
12          in ensuring that information that we are required to disclose in reports
            that we file or submit under the Exchange Act is recorded, processed,
13          summarized and reported within the time periods specified in the
14          Securities and Exchange Commission rules and forms.

15          Changes in Internal Control over Financial Reporting
16
            There were no changes in our internal control over financial reporting
17          that occurred during the fourth quarter of our last fiscal year that have
18          materially affected, or are reasonably likely to materially affect, our
            internal control over financial reporting.
19

20    (Emphasis added in bold and not italics, except headings.)
21          March 31 Press Release
22          127. In a press release issued on March 31, 2020 (the “March 31 Press Release”),
23    the Company stated, in relevant part, that Rainbow Rangers “airs on Nick Jr. in the U.S.
24    Monday – Friday with four airings per day, and six airings on the weekends…”
25          April 20 Press Release, Shareholders Letter, and Conference Call
26          128. By way of press release, the Company released a letter from Defendant
27    Heyward to shareholders on April 20, 2020 (the “April 20 Press Release”) in which he
28
                                                   37
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 39 of 72 Page ID #:39



 1
      stated that launching Stan Lee’s Superhero Kindergarten on Amazon and Alibaba was
 2
      “[p]lutonium in a bottle” and affirmed that Genius is “positioned to explode” in 2020.
 3
            129. On the conference call that same day (the “April 20 Conference Call”),
 4
      Defendant Heyward reiterated his statements referenced above in his remarks to investors.
 5
            2020 Proxy Statement
 6
            130. On April 14, 2020, the Company filed the 2020 Proxy Statement with the
 7
      SEC. Defendants Heyward, Davis, Hallren, Klein, Loesch, Segall, and Thomopoulos
 8
      solicited the 2020 Proxy Statement pursuant to Section 14(a) of the Exchange Act, which
 9
      contained material misstatements and omissions.6
10
            131. With respect to the Company’s Code of Conduct, the 2020 Proxy Statement
11
      stated, “[w]e have adopted a Corporate Code of Conduct and Ethics and Whistleblower
12
      Policy that applies to all of our officers, directors and employees.”
13
            132. The 2020 Proxy Statement was false and misleading because, despite
14
      assertions to the contrary, the Code of Conduct was not followed, as evidenced by the
15
      numerous false and misleading statements alleged herein, and the Individual Defendants’
16
      failures to report violations of the Code of Conduct.
17
            133. The 2020 Proxy Statement also called for shareholder approval of, among
18
      other things: (1) the approval, for purposes of complying with Nasdaq Listing Rule
19
      5635(d), of the issuance of shares of common stock upon conversion, exercise, exchange
20
      or otherwise pursuant to the terms of a securities purchase agreement dated March 11, 2020
21
      and the convertible notes and warrants to purchase common stock and the warrants issued
22
      to the placement agent (the “Issuance Proposal 1”); (2) approval, for purposes of complying
23
      with Nasdaq Listing Rule 5635(c), the issuance of shares of common stock upon
24

25
      6
        Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy
      Statement are based solely on negligence; they are not based on any allegation of reckless
26    or knowing conduct by or on behalf of the Individual Defendants, and they do not allege,
27
      and do not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance upon
      any allegation of, or reference to any allegation of fraud, scienter, or recklessness with
28    regard to these allegations and related claims.
                                                   38
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 40 of 72 Page ID #:40



 1
      conversion, exercise, exchange or otherwise to Defendant Heyward pursuant to the terms
 2
      of a securities purchase agreement dated March 11, 2020 and the related convertible notes
 3
      and warrants (the “Issuance Proposal 2”); and (3) approval of a proposed amendment to
 4
      the Company’s Articles of Incorporation to increase the authorized number of shares of
 5
      Genius’s common stock from 233,333,334 to 650,000,000 (the “Amendment Proposal”).
 6
            134. The 2020 Proxy Statement also failed to disclose, inter alia, that: (1) Rainbow
 7
      Rangers was airing on Nickelodeon only nine times per week, rather than 26 times as
 8
      Genius had previously represented, and at unfavorable time slots; (2) Kartoon Channel!
 9
      would be available to Amazon Prime members only as an add-on channel for an additional
10
      subscription fee; (3) Kartoon Channel! platform was not as robust of an offering as the
11
      Individual Defendants purported; (4) the commercial viability of the Company was
12
      overstated in light of the true accuracy of the Company’s products and assets; and (5) the
13
      Company failed to maintain internal controls. Due to the foregoing, the Company’s public
14
      statements were materially false and misleading at all relevant times.
15
            135. As a result of the material misstatements and omissions contained in the 2020
16
      Proxy Statement, Company shareholders approved Issuance Proposals 1 and 2 and denied
17
      the Amendment Proposal.
18
            May 7 & 11 Offering Documents
19
            136. On May 7, 2020 and May 11, 2020, the Company filed the May 7 Offering
20
      Documents and May 11 Offering Documents, respectively, with the SEC in connection
21
      with the Company’s direct offering of shares of its common stock. The May 7 Offering
22
      Documents and May 11 Offering Documents stated in, in relevant part:
23

24          Content in Production

25          Rainbow Rangers Season 2: From Shane Morris, the writer of Frozen,
26          and Rob Minkoff, the director of The Lion King, Rainbow Rangers is
            an animated series about the adventures of seven magical girls from
27          Kaleidoscopia, a fantastic land on the other side of the rainbow. The
28          Rangers serve as Earth’s guardians and first-responders. When there’s
                                                  39
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 41 of 72 Page ID #:41



 1          trouble for the people or animals of the Earth, the Rangers ride a
 2          rainbow across the sky to save the day. We have partnered with Mattel
            Inc.’s Fisher Price Toys as the master toy partner for the series, and
 3          Viacom’s Nick Jr. has licensed the series for broadcast in the US.
 4          Numerous international broadcast agreements have been signed and
            several more are currently being negotiated in various territories.
 5          Viacom has ordered a second season of the series consisting of 26 half-
 6          hour episodes that are currently in production, the first of which have
            been delivered.
 7

 8                                               ***

 9          Already Released Content
10

11          Rainbow Rangers: The series premiered on Nick Jr. in November 2018
            and we completed 26 half hour episodes in February 2019. The series
12          was created by Shane Morris, the co-writer of Frozen, and Rob
13          Minkoff, the director of The Lion King, Rainbow Rangers is an
            animated series about the adventures of seven magical girls from
14          Kaleidoscopia, a fantastic land on the other side of the rainbow. The
15          Rangers serve as Earth’s guardians and first-responders. When there’s
            trouble for the people or animals of the Earth, the Rangers ride a
16          rainbow across the sky to save the day. A global licensing program is
17          in place and the first products will be introduced to the market in second
            quarter of 2019.
18
            137. The May 7 Offering Documents and May 11 Offering Documents merely
19
      provided a generic update of the Company’s flagship product, Rainbow Rangers, but failed
20
      to correct or clarify statements made in the March 17 Press Release regarding increased
21
      broadcasting or the status of negotiations with Nickelodeon pertaining to the renewal of
22
      the show for a third season.
23
            May 13 Press Releases & Shareholder Letter
24
            138. In a separate May 13, 2020 press release (the “May 13 Press Release”),
25
      Defendant Heyward stated, in relevant part, that he is “pleased to report that Genius Brands
26
      is in a stronger position today than ever before in its history” and that the Company sees
27
      “robust and accelerated revenue growth coming forth” in the animated content arena.
28
                                                   40
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 42 of 72 Page ID #:42



 1
            139. Genius circulated the May 13 Shareholder Letter in which it publicized the
 2
      Company’s Kartoon Channel!, and stated, in relevant part, that:
 3

 4          Kartoon Channel! is what we like to call a ‘Netflix for kids’, except it is
 5          free. There is no subscription fee. It is fully ad-supported. It is a pure cartoon
            play, with no ‘natural predators’, and what one of our board members
 6          described as an "economic vaccine for COVID-19."
 7          140. The May 13 Press Release continued as follows, in pertinent part:
 8
            In addition, Kartoon Channel! has acquired a large (almost 4,000
 9          episodes!) and carefully curated number of animated programs ranging
10          from Archie’s Weird Mysteries to Minecraft; Journey to the End,
            to Gummy Bear and Friends, that are safe, fun, and without violence,
11          negative      stereotypes,       or      objectionable     language.
12
            Though we can't compare ourselves to linear cable channels, it should
13          be noted that when Disney Channel, Nickelodeon, and Cartoon
14          Network all went on the air, they started with a 10 million order of
            magnitude subscribers. Kartoon Channel! is an 'on-demand' channel
15          which means like Netflix, we offer a menu of offerings and the viewer
16          then determines which program he or she chooses to watch. Having
            said the above, when Kartoon Channel! goes live on June 15, it will be
17          available in over 100 million U.S. television households, and over 200
18          million mobile devices. All free to the viewer. All ad-supported.(with
            the exception of a small tranche of platforms, where the viewer can
19          elect an SVOD option with no commercials) If you have Amazon
20          Prime, you can see it. If you have Apple TV, you can see it. If you have
            Comcast, Cox, or DISH and Sling TV, you can see it. I cannot recall
21          any children’s channel ever starting with such complete distribution, on
22          Day 1, and let alone, at a time when the demand could not possibly be
            higher.
23
            May 18 Form 10-Q
24
            141. The 1Q20 10-Q was signed by Defendant Heyward and Denton, and
25
      contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act
26
      and the SOX signed by Defendants Heyward and Denton attesting to the accuracy of the
27
      financial statements contained therein, the disclosure of any material changes to the
28
                                                   41
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 43 of 72 Page ID #:43



 1
      Company’s internal controls, and the disclosure of any fraud committed by the Company,
 2
      its officers, or its directors.
 3
             142. The 1Q20 10-Q stated the following regarding the Company’s internal
 4
      controls:
 5

 6           Changes in Internal Control over Financial Reporting
             There were no changes in our internal control over financial reporting
 7           that occurred during the quarter ended March 31, 2020, that have
 8           materially affected, or are reasonably likely to materially affect, our
             internal control over financial reporting.
 9

10           May 19 Offering Documents
11           143. On or about May 19, 2020, the Company filed the May 19 Offering
12    Documents with the SEC in connection with the Company’s direct offering of shares of its
13    common stock. The May 19 Offering Documents stated in, in relevant part:
14
             Content in Production
15

16           Rainbow Rangers Season 2: From Shane Morris, the writer of Frozen,
             and Rob Minkoff, the director of The Lion King, Rainbow Rangers is
17           an animated series about the adventures of seven magical girls from
18           Kaleidoscopia, a fantastic land on the other side of the rainbow. The
             Rangers serve as Earth’s guardians and first-responders. When there’s
19           trouble for the people or animals of the Earth, the Rangers ride a
20           rainbow across the sky to save the day. We have partnered with Mattel
             Inc.’s Fisher Price Toys as the master toy partner for the series, and
21           Viacom’s Nick Jr. has licensed the series for broadcast in the US.
22           Numerous international broadcast agreements have been signed and
             several more are currently being negotiated in various territories.
23           Viacom has ordered a second season of the series consisting of 26 half-
24           hour episodes that are currently in production, the first of which have
             been delivered.
25

26                                                ***
27           Already Released Content
28
                                                   42
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 44 of 72 Page ID #:44



 1

 2          Rainbow Rangers: The series premiered on Nick Jr. in November 2018
 3          and we completed 26 half hour episodes in February 2019. The series
            was created by Shane Morris, the co-writer of Frozen, and Rob
 4          Minkoff, the director of The Lion King, Rainbow Rangers is an
 5          animated series about the adventures of seven magical girls from
            Kaleidoscopia, a fantastic land on the other side of the rainbow. The
 6          Rangers serve as Earth’s guardians and first-responders. When there’s
 7          trouble for the people or animals of the Earth, the Rangers ride a
            rainbow across the sky to save the day. A global licensing program is
 8          in place and the first products will be introduced to the market in second
 9          quarter of 2019.

10
            144. The May 19 Offering Documents merely provided a generic update of its
11
      flagship product, Rainbow Rangers, but failed to correct or clarify statements made in the
12
      March 17 Press Release regarding increased broadcasting or the status of negotiations with
13
      Nickelodeon pertaining to the renewal of the show for a third season.
14
            May 29 Offering Documents
15
            145. On or about May 29, 2020, the Company filed the May 29 Offering
16
      Documents with the SEC in connection with the Company’s direct offering of shares of its
17
      common stock. The May 29 Offering Documents stated in, in relevant part:
18

19          Content in Production

20          Rainbow Rangers Season 2: From Shane Morris, the writer of Frozen,
21          and Rob Minkoff, the director of The Lion King, Rainbow Rangers is
            an animated series about the adventures of seven magical girls from
22          Kaleidoscopia, a fantastic land on the other side of the rainbow. The
23          Rangers serve as Earth’s guardians and first-responders. When there’s
            trouble for the people or animals of the Earth, the Rangers ride a
24          rainbow across the sky to save the day. We have partnered with Mattel
25          Inc.’s Fisher Price Toys as the master toy partner for the series, and
            Viacom’s Nick Jr. has licensed the series for broadcast in the US.
26          Numerous international broadcast agreements have been signed and
27          several more are currently being negotiated in various territories.
            Viacom has ordered a second season of the series consisting of 26 half-
28
                                                   43
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 45 of 72 Page ID #:45



 1          hour episodes that are currently in production, the first of which have
 2          been delivered.

 3                                               ***
 4
            Already Released Content
 5

 6          Rainbow Rangers: The series premiered on Nick Jr. in November 2018
 7          and we completed 26 half hour episodes in February 2019. The series
            was created by Shane Morris, the co-writer of Frozen, and Rob
 8          Minkoff, the director of The Lion King, Rainbow Rangers is an
 9          animated series about the adventures of seven magical girls from
            Kaleidoscopia, a fantastic land on the other side of the rainbow. The
10          Rangers serve as Earth’s guardians and first-responders. When there’s
11          trouble for the people or animals of the Earth, the Rangers ride a
            rainbow across the sky to save the day. A global licensing program is
12          in place and the first products will be introduced to the market in second
13          quarter of 2019.

14
            146. The May 29 Offering Documents merely provided a generic update of its
15
      flagship product, Rainbow Rangers, but failed to correct or clarify statements made in the
16
      March 17 Press Release regarding increased broadcasting or the status of negotiations with
17
      Nickelodeon pertaining to the renewal of the show for a third season.
18
            June 5 Press Release & Shareholder Letter
19
            147. On June 5, 2020, the Company issued a press release (the “June 5 Press
20
      Release”) in which Defendant Heyward commented, in pertinent part:
21

22          There is a huge appetite for quality children’s content that is family-
23
            friendly and safe. No less important, is having it available for free
            and with no subscription fees will be compelling now to more and
24          more parents who are looking to provide quality children’s
25
            entertainment options for their kids. It will be equally important to
            advertisers, who are increasingly finding fewer channels to reach
26          viewers, in a universe dominated by pay services such as Netflix and
27
            Disney+. Kartoon Channel! will be like a ‘Netflix for kids, except it
            is free.
28
                                                   44
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 46 of 72 Page ID #:46



 1
      (Emphasis added.)
 2
            148. Defendant Heyward reiterated and expanded upon his comments that day in a
 3
      letter to shareholders also released June 5, 2020 (the “June 5 Shareholder Letter”), in which
 4
      he wrote, in relevant part:
 5

 6          We previously described Kartoon Channel! like “a Netflix for kids, but
            its free.” Our model is what is called in the industry, AVOD
 7          (Advertiser Video On Demand). There is an important significance to
 8          this, which in today’s children’s broadcast world, brings powerful
            ‘wind to our sails’.
 9

10          1. Netflix and Disney +, viewership is dramatically up, because people
            are staying at home more. For a combination of COVID-19 and social
11          reasons, this is even more so for children’s TV (e.g. most schools
12          closed,     many    summer      camps      have     been    canceled).

13          2. Children’s Advertiser Demand is UP, while Available Inventory is
14          Scarce. Inventory is scarce, because more and more kids have
            migrated from linear channels to On Demand channels and much of
15          that On Demand viewing is on Netflix and on Disney+ where there is
16          no advertising. The result is that advertisers need to scramble to find
            commercial inventory and ‘eyeballs’ through which to promote their
17          products, and brands.
18
            Kartoon Channel! will launch with a number of ‘programming events’,
19          which we believe will be extremely compelling for kids, and which we
20          will announce for you the week before launch.
21    (Emphasis added.)

22          149. The statements and omissions referenced in ¶¶ 119–123, 125–129, 136, 138–

23    143, 145, and 147–148 herein were materially false and misleading and failed to disclose

24    material facts necessary to make the statements made not false and misleading.

25    Specifically, the Individual Defendants failed to disclose that: (1) Rainbow Rangers was

26    airing on Nickelodeon only nine times per week, rather than 26 times as Genius had

27    previously represented, and at unfavorable time slots; (2) Kartoon Channel! would be

28    available to Amazon Prime members only as an add-on channel for an additional
                                                   45
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 47 of 72 Page ID #:47



 1
      subscription fee; (3) Kartoon Channel! platform was not as robust of an offering as the
 2
      Individual Defendants purported; (4) the commercial viability of the Company was
 3
      overstated in light of the true accuracy of the Company’s products and assets; and (5) the
 4
      Company failed to maintain internal controls. Due to the foregoing, the Company’s public
 5
      statements were materially false and misleading at all relevant times.
 6

 7          The Truth Gradually Emerges as False and Misleading Statements Continue
 8          June 7 Hindenburg Research Report
 9          150. On June 5, 2020, Hindenburg Research published the Hindenburg Report,
10    casting doubt on the Company’s recently inflated valuation and revealing inaccuracies in
11    the Company’s public declarations.
12          151. For example, with respect to Genius’s flagship show, Rainbow Rangers, the
13    Hindenburg Report unveiled, in relevant part, that:
14
            Rainbow Rangers—The Company Has Boasted That the Show Is
15          Currently Airing on Nick Jr. True, But It Appears Once Per Day
            During the Week at 3:49AM EST And Three Times On Sundays.
16
            The Show Is Currently Not Yet Slated For a 3rd Season and It Is
17          Unclear Whether It Will Be Renewed.
18
            Rainbow Rangers is another key show for the company, and in this case
19          Genius does own the intellectual property behind the show, making it
            perhaps the company’s most economically relevant property. It airs on
20
            Nick Jr. and has completed 2 seasons to date.
21
            The company made a big deal about its pick-up by Nick Jr. in a January 2019
22
            press release announcing that the show had 455,000 viewers in its premiere:
23
            “We have just received the Nielsen ratings for our latest premiere
24
            episode (Sunday, Jan. 6) of Rainbow Rangers on Nick Jr., which
25          generated our highest premiere episode rating to date with 455,000
            viewers!
26

27

28
                                                  46
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 48 of 72 Page ID #:48



 1          The premiere episodes are broadcast on Sundays at 11:30 AM, and the
 2          encore episodes are broadcast Monday through Friday in the
            afternoon.
 3

 4          And, the strong and growing viewership on Nick Jr. points to an
            increasing appetite by kids for Rainbow Rangers and the coming
 5          tsunami of products at retail.” The press release says.
 6
            Then, the company stated in March 2020 that it was airing 26 times
 7          per week, giving it broad coverage in apparently favorable time slots:
 8
            “Monday-Friday, four airings per day, and six airings on the
 9          weekends. The animated action-adventure series premiered on Nick Jr.
10          in November 2018 with five airings per week and has consistently
            achieved high ratings with its target demo of Girls 2–5-years-old.”
11

12          But the Rainbow Rangers schedule now says otherwise. Most
            weekdays look like this schedule, from yesterday, where the show has
13          one time slot on Nick Jr. at 3:49AM EST.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 47
                            Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 49 of 72 Page ID #:49



 1          Several platforms show us the same, indicating it airs 9 times per
 2          week, instead of 26: each morning at 3:49am and then twice
            additionally on Sunday mornings at 6:00a and 6:30a EST. We emailed
 3          the company to ask about its current number of airings and have not
 4          heard back as of this writing.

 5          As Genius’s CEO said in the March 2020 press release regarding the
 6          show being aired 26 times:

 7          “Needless to say, leading broadcasters like Nickelodeon don’t make
 8          schedule changes of this magnitude without good reason…”

 9          He has not commented thus far on the “good reason” for the show airing
10          in the witching hours of early morning only 9 times per week.

11          Similarly, there is no indication that a Season 3 has been picked up by
12          Nick Jr. We e-mailed both Nick Jr. the company to try to get
            confirmation of a Season 3 but investor relations simply stated that
13          negotiations were “underway”.
14
            We find it surprising that Nick Jr. is still in negotiations. Other shows
15          such as “PAW Patrol” “Blues Clues” and “Bubble Guppies” were
16          already announced as being picked up by Nickelodeon in February.
            Season 2 of Rainbow Rangers was ordered in April of 2019 in
17          preparation for its release in October. We are now in June 2020 with no
18          word on the series heading into the fall.
19
            152. On this news, the price of the Company’s stock dropped by roughly 13%,
20
      falling from $6.86 per share at the close of trading on June 4, 2020, to $5.94 per share at
21
      the close of trading on June 5, 2020.
22
            June 8 Press Release
23
            153. In response to the Hindenburg Report, the Company distributed the June 8
24
      Press Release in which Defendant Heyward stated the following, in relevant part:
25

26          We are well positioned to create substantial value – With Kartoon
            Channel! launching on June 15 and to be available in more than 100
27          million U.S. TV households and 200 million mobile devices, we are
28          positioned to be one of the preeminent ad-supported kids’ digital
                                                  48
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 50 of 72 Page ID #:50



 1          networks. The service referred to as a ‘Netflix for kids’ is made even
 2          stronger by the distinct fact that it is a free service. There are no
            subscriptions fees, it is ad-supported.
 3
            June 11 Form 424B3
 4
            154. On June 11, 2020, the Company filed the June 11 Form 424B3 in which it
 5
      incorporated by reference the 2019 Form 10-K, the 2020 Proxy Statement, the May 7 Form
 6
      8-K, May 8 Form 8-K, the May 18 Form 8-K, and May 28 Form 8-K. The June 11 Form
 7
      424B3 fails to correct or clarify previous false and misleading statements made in the
 8
      foregoing documents as set forth herein.
 9
            June 12 Press Release
10
            155. On June 12, 2020, the Company published a press release titled “Genius
11
      Brands International Launches The New ‘Kartoon Channel!’ Monday June 15 in Over 100
12
      Million U.S. Television Households and 200 Million Mobile Devices With Over 4,000
13
      Episodes of Family-Friendly Content” (the “June 12 Press Release”) announcing its
14
      anticipated launch of its “new free digital” channel, Kartoon Channel!. The June 12, 2020
15
      Press Release stated, in relevant part:
16

17          Described as like a ‘Netflix for kids, but free,’ Kartoon Channel! will
            have many of the world’s most recognized children’s brands, from
18          many of the world’s most successful creators of children’s and family
19          content. With content coming from the late Stan Lee, for
            example; distribution through the likes of Amazon Prime/Amazon
20          Fire, Apple TV/Apple IOS, Android, Roku and DISH, among others;
21          and proven value building programmers…like Margaret, David, and
            Caroline, this is like putting rocket fuel in a Ferrari and having the
22          Championship Formula 1 driving team at the wheel…
23
                                                 ***
24

25          “Unlike other subscription services, Kartoon Channel! is an ad-
            supported service and will be 100% free, making it available to all. We
26          believe that is particularly meaningful in these times where many kids
27          are home from school and summer camps, viewership is up, and parents
            are looking to find cost effective ways to provide positive
28
                                                 49
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 51 of 72 Page ID #:51



 1          entertainment. [The channel will go live on Monday with immediate
 2          access to the services and more rolling out.]”
            Kartoon Channel! Launch
 3
            156. On or about June 15, 2020, the Company launched its anticipated Kartoon
 4
      Channel! on various digital platforms including on Amazon Channels, the suite of add-on
 5
      channels available to subscribers of Amazon Prime. However, contrary to repeated
 6
      statements made by Defendants Heyward and Loesch and Company press releases,
 7
      Kartoon Channels! came with the price tag of $3.99 per month in addition to the cost of an
 8
      Amazon Prime membership, as evidenced below:
 9

10

11

12

13

14

15

16

17

18

19

20

21
            157. Upon launch, contrary to repeated statements made by the Individual
22
      Defendants leading up to the launch of Kartoon Channel!, investors quickly learned that
23
      Kartoon Channel! was only available to Amazon Prime members as an add-on channel for
24
      an additional subscription fee. 7
25

26    7
       Dan Ariely, PREDICTABLY IRRATIONAL: THE HIDDEN FORCES THAT SHAPE OUR
27    DECISIONS (2d ed. 2010) (explaining the power of “free” demonstrates that “free” is far
      more effective than “almost free”).
28
                                                 50
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 52 of 72 Page ID #:52



 1
            158. On this news, the price of the Company’s stock dropped from $4.41 per share
 2
      at the close of trading on June 15, 2020, to an intra-day low of $3.75 per share, representing
 3
      a loss of nearly 15%, before closing at $3.85 per share at the end of trading on June 16
 4
      2020, representing a loss in value of nearly than 13%.
 5
            159. Even after investors learned the truth regarding Genius’s Kartoon Channel!,
 6
      in contradiction to repeated statements made by the Individual Defendants leading up to
 7
      the launch of Kartoon Channel!, the Company continued to market the Kartoon Channel!
 8
      as “ad-supported” and “Fun, Family Friendly, and “FREE!!!”, “FREE”, or “Netflix for
 9
      Kids, but Free” in its July 2020 Investor Presentation and press releases published on July
10
      27, 2020, August 10, 2020, and August 13, 2020.
11
            June 16 Press Release
12
            160. On June 16, 2020, the Company circulated a press release (the “June 16 Press
13
      Release”) announcing the new programming slate of content for Kartoon Channel!, in
14
      which Defendant Heyward stated, in relevant part:
15

16          “‘Kartoon Channel!,’ our 24-hour, free, video on demand, children’s
            program service went live this morning with unprecedented distribution
17          reach, and an unprecedented initial content lineup.”
18          “Kids and their parents want uplifting stories. They want positive
            messages,” added Heyward. “It is also important to us that Kartoon
19          Channel! is free and available to everyone. It is no less important that the
20          stories are positive and with enriching lessons, whenever possible.”
                                                     …
21
            Defendant Loesch further stated, in relevant part, that “Having
22          produced and broadcast thousands of children’s episodes across a
23          number of the kids networks, we wanted to make Kartoon
            Channel! stand out as a brand, not just because it is free and available
24          to everyone, but by putting on shows, which tell positive stories. That
25          is very very important to us.”

26
      (Emphasis added in bold, not italics.)

27
            June 18 Blog Post

28
                                                   51
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 53 of 72 Page ID #:53



 1
            161. On June 18, 2020, the Company disseminated a Blog post (the “June 18 Blog
 2
      Post”) announcing that John Landis was joining the production team along with Arnold
 3
      Schwarzenegger, in which Defendant Heyward stated, in relevant part:
 4

 5          I want all Genius Brands shareholders to understand the significance
 6          of this event.

 7          It would be hard to overstate the importance of a director of John
 8          Landis’ stature, joining this team to make this program, and the impact
            we expect to the success of the program, the channel, and ultimately to
 9          Genius Brands revenues and valuation.
10
                                                 ***
11

12          If there was ever a team of champions, that makes highly profitable
            blockbuster entertainment, this is it.
13

14                                               ***

15          When we said, that Kartoon Channel! would be like a “Netflix for kids,
16          [sic] but free”, we meant it!

17
            162. In the blog post, Defendant Heyward also admitted that Rainbow Rangers,

18
      was not, in fact, airing 26 times per week as he previously stated in the Company’s March

19
      17 Press Release, stating the following:

20          The fact is that [Rainbow Rangers] airings on Nick Jr. have been scaled back
21          while we are currently producing new episodes, which is a standard industry
            practice known as “resting.”
22
            163. Even after investors learned the truth regarding Genius’s Kartoon Channel!,
23
      in contradiction to repeated statements made by the Individual Defendants leading up to
24
      the launch of Kartoon Channel!, the Company continued to market the Kartoon Channel!
25
      as “ad-supported” and “Fun, Family Friendly, and “FREE!!!”, “FREE”, or “Netflix for
26
      Kids, but Free” in its July 2020 Investor Presentation and press releases published on July
27
      27, 2020, August 10, 2020, and August 13, 2020.
28
                                                  52
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 54 of 72 Page ID #:54



 1
            164. The statements and omissions referenced in ¶¶ 153–156 and 160–162 herein
 2
      were materially false and misleading and failed to disclose material facts necessary to make
 3
      the statements made not false and misleading. Specifically, the Individual Defendants
 4
      failed to disclose that: (1) Rainbow Rangers was airing on Nickelodeon only nine times
 5
      per week, rather than 26 times as Genius had previously represented, and at unfavorable
 6
      time slots; (2) Kartoon Channel! would be available to Amazon Prime members only as an
 7
      add-on channel for an additional subscription fee; (3) Kartoon Channel! platform was not
 8
      as robust of an offering as the Individual Defendants purported; (4) the commercial
 9
      viability of the Company was overstated in light of the true accuracy of the Company’s
10
      products and assets; and (5) the Company failed to maintain internal controls. Due to the
11
      foregoing, the Company’s public statements were materially false and misleading at all
12
      relevant times.
13
            The Truth Fully Emerges
14
            July 2 Press Release
15
            165. On July 2, 2020, the Company announced that it would host a conference call
16
      on Monday July 6, 2020 to discuss an “exciting business development” through a press
17
      release titled “Genius Brands International Chairman & CEO, Andy Heyward, to Host
18
      Conference Call to Discuss Key Business Development.”
19
            July 6 Press Release, Shareholders Letter, and Conference Call
20
            166. According to a press release dated July 6, 2020, Genius opened an online
21
      portal where investors could listen to the conference call due to an “unprecedented interest”
22
      in the conference call and the “expected high volume of callers.”
23
            167. However, on the Company’s conference call with investors held on July 6,
24
      2020, instead of announcing an “exciting” and “key business” development, Defendant
25
      Heyward merely announced the creation of a joint venture with POW! Entertainment, Stan
26
      Lee Universe, regarding the acquisition of a proprietary right in the intellectual property to
27
      the unreleased and untested works created by Stan Lee post-Marvel Entertainment.
28
                                                   53
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 55 of 72 Page ID #:55



 1
            168. Defendant Heyward professed to investors, in relevant part:
 2

 3          In all of Hollywood, there is no greater prize. This is the Holy Grail. STAN
            LEE UNIVERSE is a once in a lifetime asset, drawn from over 100 original,
 4          heretofore unexploited properties, created by the most successful creator of
 5          intellectual property of our time. In my view, the potential value in this single
            asset, is greater than any IP anywhere in Hollywood.
 6

 7          169. By way of press release titled “Genius Brands International Announces
 8    Transaction to Create “Stan Lee Universe,” the Company also circulated a letter from
 9    Defendant Heyward to shareholders in which he reiterated the statements referenced above
10    that he made during his remarks to investors on the conference call earlier that morning.
11          170. On this news, the price of the Company’s stock plummeted from $3.55 per
12    share at the close of trading on July 2, 2020—the prior trading day—to an intra-day low of
13    $2.58 per share, representing a drop in value of more than 27%, before closing at $2.66 per
14    share at the end of trading on July 6 2020, representing a drop in value of more than 25%
15    on a massive trading volume of approximately 170 million shares.
16          171. After the markets closed on July 6, 2020, The Motley Fool published an article
17    titled “Why Genius Brands Stock Plunged 25% Today”8 reporting that the words
18    Defendant Heyward used to describe the Company’s announcement earlier that day were
19    “grandiose statements” and “a little far-fetched, to say the least.”
20          172. On July 7, 2020, The Motley Fool published an article titled “Genius Brands
21    Isn’t as Smart as It Thinks It Is” (the “July 7 Motley Fool Article”),9 reporting that the
22    announcement did not warrant the pre-announcement hype the Company created
23    surrounding the news. The Motley Fool Article provided, in relevant part, “[w]hen you
24

25

26    8
              https://www.fool.com/investing/2020/07/06/why-genius-brands-stock-plunged-25-
27
      today.aspx (last visited August 28, 2020).
      9
         https://www.fool.com/investing/2020/07/07/genius-brands-isnt-as-smart-as-it-thinks-it-
28    is.aspx (last visited August 28, 2020).
                                                   54
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 56 of 72 Page ID #:56



 1
      take on the role of being your own hype machine, no one should be surprised when reality
 2
      falls short of the promise.”
 3
            173. The July 7 Motley Fool Article continued, in relevant part:
 4
            “Shares of [Genius] … opened another 17% lower on Tuesday after
 5
            failing to wow investors with a new content announcement that it had
 6          been touting since late last week.”
 7
            The slide undoes the stock's 54% surge on Thursday (the final trading
 8          day of last week) that came after Genius scheduled a conference call
            for Monday morning this week to discuss what it pitched as an "exciting
 9
            business development." It turned out to be "business development," but
10          the market is arguing that the choice of "exciting" as an adjective wasn't
            exactly warranted.
11
                                       DAMAGES TO GENIUS
12
            174. As a direct and proximate result of the Individual Defendants’ conduct,
13
      Genius has lost and expended, and will lose and expend, many millions of dollars.
14
            175. Such expenditures include, but are not limited to, legal fees associated with
15
      the Securities Class Action filed against the Company and its CEO, and amounts paid to
16
      outside lawyers, accountants, and investigators in connection thereto.
17
            176. Such losses include, but are not limited to, handsome compensation and
18
      benefits paid to the Individual Defendants who breached their fiduciary duties to the
19
      Company, including bonuses tied to the Company’s attainment of certain objectives, and
20
      benefits paid to the Individual Defendants who breached their fiduciary duties to the
21
      Company.
22
            177. As a direct and proximate result of the Individual Defendants’ conduct,
23
      Genius has also suffered and will continue to suffer a loss of reputation and goodwill, and
24
      a “liar’s discount” that will plague the Company’s stock in the future due to the Company’s
25
      and their misrepresentations and the Individual Defendants’ breaches of fiduciary duties
26
      and unjust enrichment.
27
                                     DERIVATIVE ALLEGATIONS
28
                                                   55
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 57 of 72 Page ID #:57



 1
            178. Plaintiff brings this action derivatively and for the benefit of Genius to redress
 2
      injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of
 3
      their fiduciary duties as directors and/or officers of Genius, waste of corporate assets,
 4
      unjust enrichment, and violations of the Exchange Act, as well as the aiding and abetting
 5
      thereof.
 6
            179. Genius is named solely as a nominal party in this action. This is not a collusive
 7
      action to confer jurisdiction on this Court that it would not otherwise have.
 8
            180. Plaintiff is, and has continuously been at all relevant times, a shareholder of
 9
      Genius. Plaintiff will adequately and fairly represent the interests of Genius in enforcing
10
      and prosecuting its rights, and, to that end, has retained competent counsel, experienced in
11
      derivative litigation, to enforce and prosecute this action.
12
                               DEMAND FUTILITY ALLEGATIONS
13
            181. Plaintiff incorporates by reference and re-alleges each and every allegation
14
      stated above as if fully set forth herein.
15
            182. A pre-suit demand on the Board of Genius is futile and, therefore, excused.
16
      At the time of filing of this action, the Board consists of Defendants Heyward, Davis,
17
      Hallren, Klein, Loesch, Segall, and Thomopoulos (the “Director-Defendants”), along with
18
      non-party Karen McTier (together with the Director-Defendants, the “Directors”). Plaintiff
19
      needs only to allege demand futility as to four of the eight Directors that were on the Board
20
      at the time this action was commenced.
21
            183. Demand is excused as to all of the Director-Defendants because each one of
22
      them faces, individually and collectively, a substantial likelihood of liability as a result of
23
      the scheme they engaged in knowingly or recklessly to make and/or cause the Company to
24
      make false and misleading statements and omissions of material facts, while one of them
25
      engaged in insider sales based on material non-public information, which renders them
26
      unable to impartially investigate the charges and decide whether to pursue action against
27
      themselves and the other perpetrators of the scheme.
28
                                                    56
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 58 of 72 Page ID #:58



 1
            184. In complete abdication of their fiduciary duties, the Director-Defendants
 2
      either knowingly or recklessly participated in making and/or causing the Company to make
 3
      the materially false and misleading statements alleged herein. The fraudulent scheme was,
 4
      inter alia, intended to make the Company appear more profitable and attractive to
 5
      investors. As a result of the foregoing, the Director-Defendants breached their fiduciary
 6
      duties, face a substantial likelihood of liability, are not disinterested, and demand upon
 7
      them is futile, and thus excused.
 8
            185. Additional reasons that demand on Defendant Heyward is futile follow.
 9
      Defendant Heyward is the founder of the Company and has served as the Company’s
10
      Chairman of the Board and CEO since 2013. Thus, as the Company admits, he is a non-
11
      independent director. The Company provides Defendant Heyward with his principal
12
      occupation, and he receives handsome compensation, including $411,500 during fiscal
13
      year 2019. Defendant Heyward personally made and was ultimately responsible for all of
14
      the false and misleading statements and omissions that were made, including, but not
15
      limited to, those contained in the March 17 Press Release, March 20 Press Release, March
16
      23 Press Release, March 31 Press Release, April 20 Press Release, May 13 Press Release,
17
      May 13 Shareholder Letter, June 5 Press Release, June 5 Shareholder Letter, June 8 Press
18
      Release, June 12 Press Release, June 16 Press Release, and June 18 Blog Post, in the March
19
      20 Conference Call and the April 20 Conference Call, and in the Company’s recent filings
20
      with the SEC, including, but not limited to, the March 24 Offering Documents, May 7
21
      Offering Documents, May 11 Offering Documents, May 19 Offering Documents, and the
22
      May 29 Offering Documents, June 11 Form 424B3, in the 2019 10K, which he signed and
23
      signed SOX certifications for, and the 1Q20 10-Q, which he signed and signed SOX
24
      certifications for. As the Company’s highest officer and as a trusted Company director, he
25
      conducted little, if any, oversight of the Company’s engagement in the scheme to make
26
      false and misleading statements, consciously disregarded his duties to monitor such
27
      controls over reporting and engagement in the scheme, and consciously disregarded his
28
                                                 57
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 59 of 72 Page ID #:59



 1
      duties to protect corporate assets. His insider sale before the fraud was exposed, which
 2
      yielded approximately $1.3 million in proceeds, demonstrates his motive in facilitating and
 3
      participating in the fraud. Furthermore, Defendant Heyward is a defendant in the Securities
 4
      Class Action. For these reasons, too, Defendant Heyward breached his fiduciary duties,
 5
      faces a substantial likelihood of liability, is not independent or disinterested, and thus
 6
      demand upon him is futile and, therefore, excused.
 7
            186. Additional reasons that demand on Defendant Davis is futile follow.
 8
      Defendant Davis has served as a Company director since December 2013, and also serves
 9
      as a member of the Nominating Committee. Defendant Davis has received and continues
10
      to receive compensation for his role as a director as described herein. As a trusted Company
11
      director, he conducted little, if any, oversight of the Company’s engagement in the scheme
12
      to make false and misleading statements, consciously disregarded his duties to monitor
13
      such controls over reporting and engagement in the scheme, and consciously disregarded
14
      his duties to protect corporate assets. Additionally, Defendant Davis signed, and thus
15
      personally made, the false and misleading statements in the 2019 10-K. For these reasons,
16
      too, Defendant Davis breached his fiduciary duties, faces a substantial likelihood of
17
      liability, is not independent or disinterested, and thus demand upon him is futile and,
18
      therefore, excused.
19
            187. Additional reasons that demand on Defendant Hallren is futile follow.
20
      Defendant Hallren has served as a Company director since August 2013, and also serves
21
      as Chair of the Audit Committee and as a member of the Compensation Committee and
22
      Nominating Committee. As a trusted Company director, he conducted little, if any,
23
      oversight of the Company’s engagement in the scheme to make false and misleading
24
      statements, consciously disregarded him duties to monitor such controls over reporting and
25
      engagement in the scheme, and consciously disregarded him duties to protect corporate
26
      assets. Defendant Hallren also signed, and thus personally made the false and misleading
27
      statements in the 2019 10-K. For these reasons too, Defendant Hallren breached his
28
                                                  58
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 60 of 72 Page ID #:60



 1
      fiduciary duties, faces a substantial likelihood of liability, is not independent or
 2
      disinterested, and thus demand upon him is futile and, therefore, excused.
 3
            188. Additional reasons that demand on Defendant Klein is futile follow.
 4
      Defendant Klein has served as a Company director since March 2019, and also serves as a
 5
      member of the Audit Committee and the Nominating Committee. As a trusted Company
 6
      director, he conducted little, if any, oversight of the Company’s engagement in the scheme
 7
      to make false and misleading statements, consciously disregarded his duties to monitor
 8
      such controls over reporting and engagement in the scheme, and consciously disregarded
 9
      his duties to protect corporate assets. Defendant Klein also signed, and thus personally
10
      made the false and misleading statements in the 2019 10-K. For these reasons too,
11
      Defendant Klein breached his fiduciary duties, faces a substantial likelihood of liability, is
12
      not independent or disinterested, and thus demand upon him is futile and, therefore,
13
      excused.
14
            189. Additional reasons that demand on Defendant Loesch is futile follow.
15
      Defendant Loesch has served as a Company director since March 2015 and as Executive
16
      Chairman of Kartoon Channel! since June 5, 2020. Defendant Loesch has received and
17
      continues to receive compensation for her role as a director as described herein. As a trusted
18
      Company director, he conducted little, if any, oversight of the Company’s engagement in
19
      the scheme to make false and misleading statements, consciously disregarded her duties to
20
      monitor such controls over reporting and engagement in the scheme, and consciously
21
      disregarded her duties to protect corporate assets. Defendant Loesch also signed, and thus
22
      personally made the false and misleading statements in the 2019 10-K. For these reasons
23
      too, Defendant Loesch breached her fiduciary duties, faces a substantial likelihood of
24
      liability, is not independent or disinterested, and thus demand upon her is futile and,
25
      therefore, excused.
26
            190. Additional reasons that demand on Defendant Segall is futile follow.
27
      Defendant Segall has served as a Company director since December 2013, and also serves
28
                                                   59
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 61 of 72 Page ID #:61



 1
      as the Chair of the Nominating Committee. Defendant Segall has received and continues
 2
      to receive compensation for his role as a director as described herein. As a trusted Company
 3
      director, she conducted little, if any, oversight of the Company’s engagement in the scheme
 4
      to make false and misleading statements, consciously disregarded her duties to monitor
 5
      such controls over reporting and engagement in the scheme, and consciously disregarded
 6
      her duties to protect corporate assets. Defendant Segall also signed, and thus personally
 7
      made the false and misleading statements in the 2019 10-K. For these reasons too,
 8
      Defendant Segall breached her fiduciary duties, faces a substantial likelihood of liability,
 9
      is not independent or disinterested, and thus demand upon her is futile and, therefore,
10
      excused.
11
            191. Additional reasons that demand on Defendant Thomopoulos is futile follow.
12
      Defendant Thomopoulos has served as a Company director since December 2013, and also
13
      serves as the Chair of the Compensation Committee and as a member of the Audit
14
      Committee. As a trusted Company director, he conducted little, if any, oversight of the
15
      Company’s engagement in the scheme to make false and misleading statements,
16
      consciously disregarded his duties to monitor such controls over reporting and engagement
17
      in the scheme, and consciously disregarded his duties to protect corporate assets. Defendant
18
      Thomopoulos also signed, and thus personally made the false and misleading statements
19
      in the 2019 10-K. For these reasons too, Defendant Thomopoulos breached his fiduciary
20
      duties, faces a substantial likelihood of liability, is not independent or disinterested, and
21
      thus demand upon him is futile and, therefore, excused.
22
            192. Additional reasons that demand on the Board is futile follow.
23
            193. As described above, one of the Directors on the Board directly engaged in
24
      insider trading, in violation of federal law. Defendant Heyward received proceeds of over
25
      $1.3 million as a result of an insider transaction executed during the period when the
26
      Company’s stock price was artificially inflated due to the false and misleading statements
27
      alleged herein. Therefore, demand in this case is futile as to him, and thus excused.
28
                                                   60
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 62 of 72 Page ID #:62



 1
            194. The Director-Defendants have longstanding business and personal
 2
      relationships with each other and the other Individual Defendants that preclude them from
 3
      acting independently and in the best interests of the Company and the shareholders. For
 4
      example, Defendant Heyward is the co-founder and served as the CEO of DIC Animation
 5
      City until its sale to Capital Cities/ABC, Inc., where Defendant Davis had served as a
 6
      member director. Moreover, six of the seven Directors has served on the Board for five
 7
      years or more. These conflicts of interest precluded the Director-Defendants from
 8
      adequately monitoring the Company’s operations and internal controls and calling into
 9
      question the Individual Defendants’ conduct. Thus, any demand on the Director-
10
      Defendants would be futile.
11
            195. Defendants Hallren, Klein, and Thomopoulos (the “Audit Committee
12
      Defendants”), served on the Company’s Audit Committee during the Relevant Period.
13
      Pursuant to the Company’s Audit Committee Charter, the Audit Committee Defendants
14
      were responsible for overseeing, inter alia, the integrity of the Company’s financial
15
      statements, compliance with legal and regulatory requirements, and matters implicating
16
      ethical concerns. The Audit Committee Defendants failed to ensure the integrity of the
17
      Company’s financial statements and internal controls, as they are charged to do under the
18
      Audit Committee Charter, allowing the Company to file false and misleading financial
19
      statements with the SEC. Thus, the Audit Committee Defendants breached their fiduciary
20
      duties, are not disinterested, and demand is excused as to them.
21
            196. In violation of the Code of Conduct, the Director-Defendants conducted little,
22
      if any, oversight of the Company’s internal controls over public reporting and of the
23
      Company’s engagement in the Individual Defendants’ scheme to issue materially false and
24
      misleading statements to the public, and facilitate and disguise the Individual Defendants’
25
      violations of law, including breaches of fiduciary duty, unjust enrichment, waste of
26
      corporate assets, and violations of the Exchange Act. In violation of the Code of Conduct,
27

28
                                                  61
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 63 of 72 Page ID #:63



 1
      the Director-Defendants failed to comply with the law. Thus, the Director-Defendants face
 2
      a substantial likelihood of liability and demand is futile as to them.
 3
            197. Genius has been and will continue to be exposed to significant losses due to
 4
      the wrongdoing complained of herein, yet the Director-Defendants have not filed any
 5
      lawsuits against themselves or others who were responsible for that wrongful conduct to
 6
      attempt to recover for Genius any part of the damages Genius suffered and will continue
 7
      to suffer thereby. Thus, any demand upon the Director-Defendants would be futile.
 8
            198. The Individual Defendants’ conduct described herein and summarized above
 9
      could not have been the product of legitimate business judgment as it was based on bad
10
      faith and intentional, reckless, or disloyal misconduct. Thus, none of the Director-
11
      Defendants can claim exculpation from their violations of duty pursuant to the Company’s
12
      charter (to the extent such a provision exists). As a majority of the Directors face a
13
      substantial likelihood of liability, they are self-interested in the transactions challenged
14
      herein and cannot be presumed to be capable of exercising independent and disinterested
15
      judgment about whether to pursue this action on behalf of the shareholders of the Company.
16
      Accordingly, demand is excused as being futile.
17
            199. The acts complained of herein constitute violations of fiduciary duties owed
18
      by Genius’s officers and directors, and these acts are incapable of ratification.
19
            200. The Director-Defendants may also be protected against personal liability for
20
      their acts of mismanagement and breaches of fiduciary duty alleged herein by directors’
21
      and officers’ liability insurance if they caused the Company to purchase it for their
22
      protection with corporate funds, i.e., monies belonging to the stockholders of Genius. If
23
      there is a directors’ and officers’ liability insurance policy covering the Directors, it may
24
      contain provisions that eliminate coverage for any action brought directly by the Company
25
      against the Directors, known as, inter alia, the “insured-versus-insured exclusion.” As a
26
      result, if the Director-Defendants were to sue themselves or certain of the officers of
27
      Genius, there would be no directors’ and officers’ insurance protection. Accordingly, the
28
                                                    62
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 64 of 72 Page ID #:64



 1
      Director-Defendants cannot be expected to bring such a suit. On the other hand, if the suit
 2
      is brought derivatively, as this action is brought, such insurance coverage, if such an
 3
      insurance policy exists, will provide a basis for the Company to effectuate a recovery. Thus,
 4
      demand on the Director-Defendants is futile and, therefore, excused.
 5
             201. If there is no directors’ and officers’ liability insurance, then the Director-
 6
      Defendants will not cause Genius to sue the Individual Defendants named herein, since, if
 7
      they did, they would face a large uninsured individual liability. Accordingly, demand is
 8
      futile in that event, as well.
 9
             202. Thus, for all of the reasons set forth above, all of the Director-Defendants,
10
      and, if not all of them, at least four of the Directors, cannot consider a demand with
11
      disinterestedness and independence. Consequently, a demand upon the Board is excused
12
      as futile.
13

14                                          FIRST CLAIM
15
                           Against Individual Defendants for Violations of
16                               Section 14(a) of the Exchange Act
17
             203. Plaintiff incorporates by reference and re-alleges each and every allegation set
18
      forth above, as though fully set forth herein.
19
             204. The Section 14(a) Exchange Act claims alleged herein are based solely on
20
      negligence. They are not based on any allegation of reckless or knowing conduct by or on
21
      behalf of the Individual Defendants. The Section 14(a) claims alleged herein do not allege
22
      and do not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon
23
      any allegation of, or reference to any allegation of fraud, scienter, or recklessness with
24
      regard to these nonfraud claims.
25
             205. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t
26
      shall be unlawful for any person, by use of the mails or by any means or instrumentality of
27
      interstate commerce or of any facility of a national securities exchange or otherwise, in
28
                                                   63
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 65 of 72 Page ID #:65



 1
      contravention of such rules and regulations as the [SEC] may prescribe as necessary or
 2
      appropriate in the public interest or for the protection of investors, to solicit or to permit
 3
      the use of his name to solicit any proxy or consent or authorization in respect of any security
 4
      (other than an exempted security) registered pursuant to section 12 of this title [15 U.S.C.
 5
      § 78l].”
 6
            206. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides
 7
      that no proxy statement shall contain “any statement which, at the time and in the light of
 8
      the circumstances under which it is made, is false or misleading with respect to any material
 9
      fact, or which omits to state any material fact necessary in order to make the statements
10
      therein not false or misleading.” 17 C.F.R. §240.14a-9.
11
            207. Under the direction and watch of the Directors, the 2020 Proxy Statement
12
      failed to disclose, inter alia, that: (1) Rainbow Rangers was airing on Nickelodeon only
13
      nine times per week, rather than 26 times as Genius had previously represented, and at
14
      unfavorable time slots; (2) Kartoon Channel! would be available to Amazon Prime
15
      members only as an add-on channel for an additional subscription fee; (3) Kartoon
16
      Channel! platform was not as robust of an offering as the Individual Defendants purported;
17
      (4) the commercial viability of the Company was overstated in light of the true accuracy
18
      of the Company’s products and assets; and (5) the Company failed to maintain internal
19
      controls. Due to the foregoing, the Company’s public statements were materially false and
20
      misleading at all relevant times.
21
            208. The Individual Defendants also caused the 2020 Proxy Statement to be false
22
      and misleading with regard to executive compensation in that they purported to employ
23
      “pay-for-performance” elements, while failing to disclose that the Company’s financial
24
      prospects were misrepresented as a result of false and misleading statements, causing the
25
      Company’s share price to be artificially inflated and allowing the Individual Defendants to
26
      wrongfully benefit from the fraud alleged herein.
27

28
                                                    64
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 66 of 72 Page ID #:66



 1
             209. Moreover, the 2020 Proxy Statement was false and misleading when it
 2
      discussed the Company’s adherence to specific governance policies and procedures, due
 3
      to the Individual Defendants’ failures to abide by them and their engagement in the scheme
 4
      to issue false and misleading statements and omissions of material fact.
 5
             210. In the exercise of reasonable care, the Individual Defendants should have
 6
      known that by misrepresenting or failing to disclose the foregoing material facts, the
 7
      statements contained in the 2020 Proxy Statement were materially false and misleading.
 8
      The misrepresentations and omissions were material to Plaintiff in voting on the matters
 9
      set forth for shareholder determination in the 2020 Proxy Statement, including, but not
10
      limited to, election of directors, approval of the Issuance Proposal 1, approval of the
11
      Issuance Proposal 2, approval of the Amendment Proposal, ratification of the Company’s
12
      independent auditor, and advisory approval of executive compensation.
13
             211. The false and misleading elements of the 2020 Proxy Statement led to the
14
      approval of Issuance Proposals 1 and 2, rejection of the Amendment Proposal, and to the
15
      re-election of Defendants Heyward, Davis, Hallren, Klein, Loesch, Segall, and
16
      Thomopoulos, which allowed them to continue breaching their fiduciary duties to Genius.
17
             212. The Company was damaged as a result of the Individual Defendants’ material
18
      misrepresentations and omissions in the 2020 Proxy Statement.
19
             213. Plaintiff on behalf of Genius has no adequate remedy at law.
20
                                          SECOND CLAIM
21
                  Against Individual Defendants for Breach of Fiduciary Duties
22
             214. Plaintiff incorporates by reference and re-alleges each and every allegation set
23
      forth above, as though fully set forth herein.
24
             215. Each Individual Defendant owed to the Company the duty to exercise candor,
25
      good faith, and loyalty in the management and administration of Genius’s business and
26
      affairs.
27

28
                                                   65
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 67 of 72 Page ID #:67



 1
            216. Each of the Individual Defendants violated and breached his or her fiduciary
 2
      duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
 3
            217. The Individual Defendants’ conduct set forth herein was due to their
 4
      intentional or reckless breach of the fiduciary duties they owed to the Company, as alleged
 5
      herein. The Individual Defendants intentionally or recklessly breached or disregarded their
 6
      fiduciary duties to protect the rights and interests of Genius.
 7
            218. In breach of their fiduciary duties, the Individual Defendants failed to
 8
      maintain an adequate system of oversight, disclosure controls and procedures, and internal
 9
      controls.
10
            219. In further breach of their fiduciary duties owed to Genius, the Individual
11
      Defendants willfully or recklessly made and/or caused the Company to make false and
12
      misleading statements and omissions of material fact that failed to disclose, inter alia, that:
13
      (1) Rainbow Rangers was airing on Nickelodeon only nine times per week, rather than 26
14
      times as Genius had previously represented, and at unfavorable time slots; (2) Kartoon
15
      Channel! would be available to Amazon Prime members only as an add-on channel for an
16
      additional subscription fee; (3) Kartoon Channel! platform was not as robust of an offering
17
      as the Individual Defendants purported; (4) the commercial viability of the Company was
18
      overstated in light of the true accuracy of the Company’s products and assets; and (5) the
19
      Company failed to maintain internal controls. Due to the foregoing, the Company’s public
20
      statements were materially false and misleading at all relevant times.
21
            220. The Individual Defendants failed to correct and caused the Company to fail to
22
      rectify any of the wrongs described herein or correct the false and misleading statements
23
      and omissions of material fact referenced herein, rendering them personally liable to the
24
      Company for breaching their fiduciary duties.
25
            221. In breach of his fiduciary duties, one of the Individual Defendants made a
26
      lucrative insider sale while the price of the Company’s common stock was artificially
27
      inflated due to the false and misleading statements of material fact discussed herein.
28
                                                    66
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 68 of 72 Page ID #:68



 1
            222. The Individual Defendants had actual or constructive knowledge that the
 2
      Company issued materially false and misleading statements, and they failed to correct the
 3
      Company’s public statements. The Individual Defendants had actual knowledge of the
 4
      misrepresentations and omissions of material facts set forth herein, or acted with reckless
 5
      disregard for the truth, in that they failed to ascertain and to disclose such facts, even though
 6
      such facts were available to them. Such material misrepresentations and omissions were
 7
      committed knowingly or recklessly and for the purpose and effect of artificially inflating
 8
      the price of the Company’s securities and disguising insider sales.
 9
            223. The Individual Defendants had actual or constructive knowledge that they had
10
      caused the Company to improperly engage in the fraudulent scheme set forth herein and to
11
      fail to maintain adequate internal controls. The Individual Defendants had actual
12
      knowledge that the Company was engaging in the fraudulent scheme set forth herein, and
13
      that internal controls were not adequately maintained, or acted with reckless disregard for
14
      the truth, in that they caused the Company to improperly engage in the fraudulent scheme
15
      and to fail to maintain adequate internal controls, even though such facts were available to
16
      them. Such improper conduct was committed knowingly or recklessly and for the purpose
17
      and effect of artificially inflating the price of the Company’s securities and engaging in
18
      insider sales. The Individual Defendants, in good faith, should have taken appropriate
19
      action to correct the schemes alleged herein and to prevent them from continuing to occur.
20
            224. These actions were not a good-faith exercise of prudent business judgment to
21
      protect and promote the Company’s corporate interests.
22
            225. As a direct and proximate result of the Individual Defendants’ breaches of
23
      their fiduciary obligations, Genius has sustained and continues to sustain significant
24
      damages. As a result of the misconduct alleged herein, the Individual Defendants are liable
25
      to the Company.
26
            226. Plaintiff on behalf of Genius has no adequate remedy at law.
27

28
                                                     67
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 69 of 72 Page ID #:69



 1
                                           THIRD CLAIM
 2
                      Against Individual Defendants for Unjust Enrichment
 3
            227. Plaintiff incorporates by reference and re-alleges each and every allegation set
 4
      forth above, as though fully set forth herein.
 5
            228. By their wrongful acts, violations of law, and false and misleading statements
 6
      and omissions of material fact that they made and/or caused to be made, the Individual
 7
      Defendants were unjustly enriched at the expense of, and to the detriment of, Genius.
 8
            229. The Individual Defendants either benefitted financially from the improper
 9
      conduct and their making lucrative insider sales, received unjustly lucrative bonuses tied
10
      to the false and misleading statements, or received bonuses, stock options, or similar
11
      compensation from Genius that was tied to the performance or artificially inflated valuation
12
      of Genius, or received compensation that was unjust in light of the Individual Defendants’
13
      bad faith conduct.
14
            230. Plaintiff, as a shareholder and representative of Genius, seeks restitution from
15
      the Individual Defendants and seeks an order from this Court disgorging all profits—
16
      including from insider sales, benefits, and other compensation, including any performance-
17
      based or valuation-based compensation—obtained by the Individual Defendants due to
18
      their wrongful conduct and breach of their fiduciary duties.
19
            231. Plaintiff on behalf of Genius has no adequate remedy at law.
20
                                          FOURTH CLAIM
21
                  Against Individual Defendants for Waste of Corporate Assets
22
            232. Plaintiff incorporates by reference and re-alleges each and every allegation set
23
      forth above, as though fully set forth herein.
24
            233. As a further result of the foregoing, the Company will incur many millions of
25
      dollars of legal liability and/or costs to defend unlawful actions (such as the Securities
26
      Class Action), to engage in internal investigations, and to lose financing from investors and
27
      business from future customers who no longer trust the Company and its products.
28
                                                   68
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 70 of 72 Page ID #:70



 1
            234. As a result of the waste of corporate assets, the Individual Defendants are each
 2
      liable to the Company.
 3
            235. Plaintiff on behalf of Genius has no adequate remedy at law.
 4
                                       PRAYER FOR RELIEF
 5
            FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor
 6
      against all Individual Defendants as follows:
 7
                   (a)     Declaring that Plaintiff may maintain this action on behalf of Genius,
 8
      and that Plaintiff is an adequate representative of the Company;
 9
                   (b)     Declaring that the Individual Defendants have breached and/or aided
10
      and abetted the breach of their fiduciary duties to Genius;
11
                   (c)     Determining and awarding to Genius the damages sustained by it as a
12
      result of the violations set forth above from each of the Individual Defendants, jointly and
13
      severally, together with pre-judgment and post-judgment interest thereon;
14
                   (d)     Directing Genius and the Individual Defendants to take all necessary
15
      actions to reform and improve its corporate governance and internal procedures to comply
16
      with applicable laws and to protect Genius and its shareholders from a repeat of the
17
      damaging events described herein, including, but not limited to, putting forward for
18
      shareholder vote the following resolutions for amendments to the Company’s Bylaws or
19
      Articles of Incorporation and the following actions as may be necessary to ensure proper
20
      corporate governance policies:
21
                         1. a proposal to strengthen the Board’s supervision of operations and
22
                develop and implement procedures for greater shareholder input into the policies
23
                and guidelines of the Board;
24
                         2. a provision to permit the shareholders of Genius to nominate at least
25
                four candidates for election to the Board; and
26
                         3. a proposal to ensure the establishment of effective oversight of
27
                compliance with applicable laws, rules, and regulations.
28
                                                   69
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 71 of 72 Page ID #:71



 1
                   (e)   Awarding Genius restitution from the Individual Defendants, and each
 2
      of them;
 3
                   (f)   Awarding Plaintiff the costs and disbursements of this action, including
 4
      reasonable attorneys’ and experts’ fees, costs, and expenses; and
 5
                   (g)   Granting such other and further relief as the Court may deem just and
 6
      proper.
 7
                                    JURY TRIAL DEMANDED
 8

 9
      Plaintiff hereby demands a trial by jury.
10
         Dated: September_9, 2020                 Respectfully submitted,
11

12                                                THE BROWN LAW FIRM, P.C.

13                                                     s/Robert C. Moest
                                                  _____________________________
14                                                Robert C. Moest, Of Counsel, SBN 62166
                                                  2530 Wilshire Boulevard, Second Floor
15                                                Santa Monica, California 90403
16                                                Telephone: (310) 915-6628
                                                  Facsimile: (310) 915-9897
17                                                Email: RMoest@aol.com
18
                                                  THE BROWN LAW FIRM, P.C.
19                                                Timothy Brown
20                                                240 Townsend Square
                                                  Oyster Bay, NY 11771
21                                                Telephone: (516) 922-5427
22                                                Facsimile: (516) 344-6204
                                                  Email: tbrown@thebrownlawfirm.net
23
                                                  Counsel for Plaintiff
24

25

26

27

28
                                                  70
                             Verified Shareholder Derivative Complaint
Case 2:20-cv-08277-DSF-RAO Document 1 Filed 09/09/20 Page 72 of 72 Page ID #:72
